 



Exhibit 10.1

EXECUTION COPY
ASSET PURCHASE AGREEMENT
BY AND BETWEEN
TELULAR CORPORATION
AS PURCHASER,
CSI WIRELESS INC. AND
CSI WIRELESS LLC
AS SELLERS
DATED AS OF APRIL 21, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page   ARTICLE I   PURCHASE AND SALE     1      
1.1  
Purchase and Sale of Assets
    1       1.2  
Purchased Assets; Excluded Assets
    1       1.3  
Assumed Liabilities; Excluded Liabilities
    4       1.4  
Closing
    6       1.5  
Purchase Price
    6       1.6  
Post-Closing and Working Capital Adjustment
    6       1.7  
Earn-Out
    8       1.8  
Purchase Price Allocation
    10       1.9  
Procedures for Certain Purchased Assets Not Freely Transferable
    10          
 
        ARTICLE II   REPRESENTATIONS AND WARRANTIES OF SELLERS     11       2.1
 
Organization, Authority and Binding Agreement
    11       2.2  
Purchased Assets
    11       2.3  
Conflicts; Consents
    12       2.4  
Financial Information
    12       2.5  
Absence of Change
    13       2.6  
Tax Matters
    13       2.7  
Property Related Matters
    14       2.8  
Intellectual Property
    14       2.9  
Contracts
    15       2.10  
Litigation
    15       2.11  
Compliance, Governmental Authorizations
    16       2.12  
Labor Relations; Employees
    16       2.13  
Prepayments
    17       2.14  
Inventory
    17       2.15  
Warranties
    17       2.16  
Significant Customers and Suppliers
    17       2.17  
Books and Records
    17       2.18  
Propriety of Past Payments
    18       2.19  
Investment Representations
    18       2.20  
Brokers
    19       2.21  
Complete Disclosure
    19          
 
        ARTICLE III   REPRESENTATIONS AND WARRANTIES OF PURCHASER     19      
3.1  
Organization, Standing and Power
    19       3.2  
Authority; Binding Agreement
    19       3.3  
Conflicts; Consents
    19       3.4  
SEC Reports
    20       3.5  
Purchaser Shares
    20       3.6  
Brokers
    20       3.7  
No Material Adverse Change
    20       3.8  
Complete Disclosure
    21  

- i -



--------------------------------------------------------------------------------



 



                                Page   ARTICLE IV   ADDITIONAL AGREEMENTS     21
      4.1  
Expenses
    21       4.2  
Conduct of Business
    21       4.3  
Further Assurances
    21       4.4  
Access and Information
    22       4.5  
Public Announcement
    22       4.6  
Tax Matters
    22       4.7  
Consents of Others
    23       4.8  
Notice of Developments
    23       4.9  
Non-Solicitation of Offers
    24       4.10  
Insurance
    24       4.11  
Post-Closing Access and Confidentiality of Information
    24       4.12  
Litigation Support
    24       4.13  
No Disclosure
    24       4.14  
Employment Matters
    25       4.15  
Non-competition
    26       4.16  
Lock-up Agreement and Registration Rights Agreement
    26       4.17  
Financial Statements
    26       4.18  
Sellers Closing Documents
    27       4.19  
Purchaser Closing Documents
    28       4.20  
Collection of Accounts Receivable
    29          
 
        ARTICLE V   CLOSING CONDITIONS     29       5.1  
Conditions to Obligations of Purchaser
    29          
(a) Covenants, Representations and Warranties
    29          
(b) Governmental Approvals
    29          
(c) No Injunction
    30          
(d) Consents and Waivers
    30          
(e) Material Adverse Change
    30          
(f) Key Employee Agreements
    30          
(g) Ancillary Agreements
    30       5.2  
Conditions to Obligations of Sellers
    30          
(a) Covenants, Representations and Warranties
    30          
(b) Governmental Approvals
    30          
(c) No Injunction
    31          
(d) Material Adverse Change
    31          
(e) Ancillary Agreements
    31          
 
        ARTICLE VI   INDEMNIFICATION     31       6.1  
Indemnification by Sellers
    31       6.2  
Indemnification by Purchaser
    31       6.3  
Defense of Claims
    32       6.4  
Survival
    33       6.5  
Limitation on Liability
    33       6.6  
Waiver of Certain Damages
    34          
 
        ARTICLE VII   MISCELLANEOUS     34  

- ii -



--------------------------------------------------------------------------------



 



                                Page       7.1  
Entire Agreement
    34       7.2  
Termination
    34          
(a) Mutual Consent
    35          
(b) By Purchaser
    35          
(c) By Sellers
    35          
(d) By Either Purchaser or Sellers
    35       7.3  
Effect of Termination
    35       7.4  
Specific Performance
    36       7.5  
Descriptive Headings; Certain Interpretations
    36       7.6  
Notices
    36       7.7  
Counterparts, Facsimile Transmission
    37       7.8  
Waiver of Bulk Sales Laws
    37       7.9  
Benefits of Agreement
    37       7.10  
Amendments and Waivers
    37       7.11  
Assignment
    37       7.12  
Governing Law
    38       7.13  
Arbitration
    38       7.14  
Invalid Provisions
    39       7.15  
Remedies Cumulative
    39  

- iii -



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 21,
2006, between TELULAR CORPORATION, a Delaware corporation (“Purchaser”), CSI
WIRELESS INC., a corporation incorporated under the laws of the Province of
Alberta (“Canadian Parent”), and CSI WIRELESS LLC, a limited liability company
organized under the laws of the State of Delaware (“US Seller” and together with
Canadian Parent, as appropriate, “Sellers”). Certain capitalized terms used in
this Agreement are defined in Exhibit A.
W I T N E S S E T H:
          WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to
purchase from Sellers, certain of Sellers’ assets used and useful in connection
with the operation of Sellers’ fixed wireless telephone division business (the
“Business”).
          NOW, THEREFORE, in consideration of the mutual benefits to be derived
from this Agreement and of the representations, warranties, conditions,
agreements and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
PURCHASE AND SALE
          1.1 Purchase and Sale of Assets. Pursuant to the terms and subject to
the conditions of this Agreement, at the Closing (as defined in Section 1.4)
Sellers shall sell, convey, transfer and assign to Purchaser, free and clear of
all mortgages, liens, charges, claims, pledges or other encumbrances (“Liens”),
other than Permitted Liens (as defined in Section 2.2(a)), and Purchaser shall
purchase from Sellers, the Purchased Assets (as defined in Section 1.2(a)), and
Sellers shall assign to Purchaser, and Purchaser shall assume from Sellers, the
Assumed Liabilities (as defined in Section 1.3(a)).
          1.2 Purchased Assets; Excluded Assets.
          (a) The term “Purchased Assets” means, except for the Excluded Assets
(as defined in Section 1.2(b)), all of Sellers’ right, title and interest in and
to all properties and assets (tangible or intangible) used or held by Sellers in
connection with the Business, including the following:
               (i) Sellers’ leasehold or license interest in all of the real
property leased or licensed by Sellers that is occupied, used or held for use in
connection with the Business and all improvements thereon as described on
Schedule 1.2(a)(i) (the “Leased Real Property”);
               (ii) certain tangible assets and properties, including inventory
(including work-in-progress at Closing), raw materials, machinery and equipment,
spare parts and supplies, accessories, tooling, tools, furniture, computers,
central information technology

 



--------------------------------------------------------------------------------



 



resources, office equipment and supplies, furnishings and fixtures, physically
located on the Leased Real Property or owned, used or held for use by or on
behalf of Sellers in connection with the Business, including without limitation
any of the foregoing owned by Sellers as inventory, all as described on
Schedule 2.2(b) (the “Tangible Personal Property”);
               (iii) copies of all information and data, compliance records,
sales and business records, books of account, files, invoices, inventory
records, accounting records, correspondence, technical information and
engineering data, product designs and documentation, current and as-built plans
and specifications, maintenance, operating and production records, sales
studies, lists of clients and other sales and promotional materials, marketing
and demographic data, price lists, publications, vendor and supplier lists and
records, cost and pricing information, business plans, quality control records
and manuals, blueprints, litigation and regulatory files, human resources and
employee benefits records as permitted by law, customer credit records and all
other books, documents and records used or held for use in connection with the
Business or relating to the Purchased Assets, wherever located and whether in
paper, digital or other tangible or intangible form;
               (iv) subject to Sections 1.2(b)(viii) and 1.3(b)(vii), all rights
of Sellers in, to and under (A) those contracts, leases, licenses, agreements
and other instruments (“Contracts”) set forth on Schedule 2.9, (B) all other
Contracts in effect on the date hereof relating to the Business and not required
to be set forth on Schedule 2.9 by reason of the materiality threshold set forth
in Section 2.9, and (C) the Contracts relating to the Business entered into
after the date hereof and before the Closing Date in accordance with Section 4.2
and the other terms and conditions of this Agreement (collectively, the “Assumed
Contracts”), including all rights to receive goods and services purchased
pursuant to such Assumed Contracts, and to assert claims and take other actions
in respect of breaches or other violations thereof;
               (v) subject to Section 2.11, all permits, licenses, franchises,
approvals, consents, registrations, clearances, variances, exemptions, orders,
certificates or authorization by or of any Governmental Authority (“Permits”),
and all applications for Permits, together with any renewals, extensions, and
modifications thereof and additions thereto;
               (vi) all of Sellers’ prepayments, deposits, deferred charges,
advance payments, claims for refunds and prepaid expenses to the extent they
relate to the Business or the Assumed Liabilities, except to the extent related
to the Excluded Assets or Excluded Liabilities;
               (vii) all claims, counterclaims, credits, causes of action,
rights of recovery, and rights of indemnification or setoff against third
parties and other claims to the extent they arise out of or relate to the
Business or the Assumed Liabilities and all other intangible property rights
which relate to the operations of Sellers or the Assumed Liabilities, except to
the extent related to the Excluded Assets or Excluded Liabilities;
               (viii) all intellectual property used in the Business, including
(without limitation) all patents, copyrights, trademarks, service marks, logos
(in each case, including applications therefor), know-how, trade secrets, and
product designs and documentation and all Sellers’ rights in and to the
proprietary or trade names for Sellers’ products used in the Business, and any
derivative of the foregoing, together with all goodwill associated with the
foregoing and

- 2 -



--------------------------------------------------------------------------------



 



the intellectual property set forth in Schedule 2.8; provided, that the right to
use the CSI Wireless name on or in connection with existing products purchased
by Purchaser from Sellers under this Agreement for such products shipped within
one year of Closing or in connection with any support or maintenance for such
products at any time, the manner of use of the name to be subject to Canadian
Parent’s prior written consent, not to be unreasonably withheld;
               (ix) all Sellers’ rights under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
in connection with products sold or services provided to Sellers for or in
connection with the Business or covering Tangible Personal Property;
               (x) all of Sellers’ rights to insurance proceeds received or
receivable in respect of any loss or casualty under all insurance policies of
Sellers to the extent that such policies cover any Assumed Liabilities;
               (xi) all proceeds, net of any direct out-of-pocket cost of
disposition, from the sale or other disposition after the date of this Agreement
and prior to the Closing Date of any asset that (A) is of a type permitted or
required by GAAP to be treated as a fixed asset on the books of the Business and
(B) but for such sale or other disposition prior to the Closing would be a
Purchased Asset;
               (xii) all telephone numbers, websites and domain names that are
used or held for use in or otherwise related to, useful in or necessary for the
conduct of, the Business, except as otherwise set forth on Schedule 1.2(b); and
               (xiii) all goodwill associated with the Business or the Purchased
Assets, together with the right to represent to third parties that Purchaser is
the successor to the Business.
          (b) Purchaser shall not acquire from Sellers pursuant to this
Agreement any of the Excluded Assets. “Excluded Assets” means:
               (i) all rights, titles and interests in and to all properties and
assets (tangible or intangible) used or held by Sellers that are not used in
connection with the Business;
               (ii) Sellers’ corporate charters, minute books, stock records and
corporate seals, original book of account, accounting records and related
correspondence;
               (iii) any of Sellers’ rights under this Agreement and the other
agreements, certificates and documents delivered in connection herewith;
               (iv) Tangible Personal Property disposed of or consumed in the
ordinary course of Business and in accordance with Section 4.2 and the other
terms of this Agreement, before the Closing Date;
               (v) real or personal property listed on Schedule 1.2(b);
               (vi) Sellers’ accounts receivable and any unbilled amounts owed
for good or services provided by Sellers prior to the Closing Date;

- 3 -



--------------------------------------------------------------------------------



 



               (vii) cash and cash equivalents, bank accounts, passive
investments and other securities on hand and in accounts;
               (viii) any Contract that is not an Assumed Contract, including
without limitation the License Agreement made as of April 20, 2006 between US
Seller and Canadian Parent (the “CSI Contract”) and the purchase orders contract
made as of February 23 and 26, 2006, between Canadian Parent and CTS Development
Services Inc. and any additional purchase orders received from CTS Development
Services Inc. (the “CTS Contract”);
               (ix) any rights of Sellers to insurance proceeds received or
receivable in respect of any loss or casualty under any insurance policies owned
by Sellers, except to the extent that any such policies cover any Assumed
Liability;
               (x) refunds or claims for refunds with respect to Taxes paid or
to be paid by Sellers with respect to the period through the Closing Date;
               (xi) any assets needed by Sellers to perform their continuing
obligation under the CSI Contract or the CTS Contract, or any assets located in
or relating to the conduct of business in or with Cuba or any person or entity
located therein, which assets are identified on Schedule 1.2(b);
               (xii) any rights or obligations arising out of the guarantee
dated June 3, 2005 provided by Canadian Parent to Freescale Service Contractor,
Inc. relating to Honor Tone Limited; and
               (xiii) any other assets listed on Schedule 1.2(b).
          1.3 Assumed Liabilities; Excluded Liabilities.
          (a) Pursuant to the terms and subject to the conditions of this
Agreement, at the Closing, Sellers shall assign to Purchaser, and Purchaser
shall assume from Sellers, only the Assumed Liabilities. “Assumed Liabilities”
means:
               (i) to the extent not excluded pursuant to Section 1.3(b),
liabilities, obligations and commitments under the Assumed Contracts accruing
with respect to the period commencing on Closing Date; excluding, however, any
liability or obligation arising from or relating to any performance,
non-performance or other action occurring prior to the Closing Date; and
               (ii) Sellers’ warranty obligations to their customers with
respect to the Business, to the extent (i) set forth on Schedule 1.3(a) or
(ii) incurred by Sellers subsequent to the date hereof and prior to the Closing
Date in the ordinary course of business, consistent with past practice, and with
notice to Purchaser.
          (b) Purchaser expressly does not assume and shall not become liable to
pay, perform or discharge, any obligation or liability whatsoever of Sellers or
relating to the Business or any of the Purchased Assets other than the Assumed
Liabilities. All obligations, liabilities and commitments other than the Assumed
Liabilities are referred to herein as the “Excluded

- 4 -



--------------------------------------------------------------------------------



 



Liabilities.” Without limitation of the foregoing, the term “Excluded
Liabilities” includes the following liabilities, whether accrued or fixed,
absolute or contingent, known or unknown, determined or determinable, and,
unless otherwise expressly provided herein, whenever arising:
               (i) any liabilities and obligations relating to or arising out of
the Excluded Assets;
               (ii) any liability of Sellers, or any member of any consolidated,
affiliated, combined or unitary group of which Sellers are or have been a
member, for Taxes attributable to any period (or portion thereof) ending on or
prior to the Closing Date, including any Taxes which are not due or assessed
until after the Closing Date but which relate to the period prior to the Closing
Date, except to the extent included as liabilities on the Final Closing Balance
Sheet; provided, that Transfer Taxes and Apportioned Obligations shall be paid
in the manner specified in Section 4.6 hereof;
               (iii) any claim, demand, liability or obligation of any nature
whatsoever (including claims, demands, liabilities or obligations in respect of
environmental matters, occupational safety, workers’ or workmen’s compensation,
grievance proceedings or actual or threatened litigation, suits, claims, demands
or governmental proceedings) which arose or was incurred before the Closing
Date, or which arises from or is based on events occurring or conditions
existing before the Closing Date, including, without limitation, liabilities for
any litigation disclosed on Schedule 2.10 arising on or before the Closing Date;
               (iv) except as set forth in Section 4.14, any liabilities or
obligation with respect to the employees of Sellers, including any deferred
compensation obligation, any payment or obligation to any employee of Sellers,
and any other liability or obligation arising under any Plan or other
compensation arrangement of Sellers which arose or was incurred before the
Closing Date, or which arises from or is based on events occurring or conditions
existing before the Closing Date or arising out of a sale of the Purchased
Assets;
               (v) any liability or obligation of Sellers under this Agreement
and the other agreements, certificates and documents delivered in connection
herewith or otherwise in connection with the transactions contemplated hereby
and thereby, including all legal, accounting, brokerage, investment banking and
finder’s fees or other fees and expenses incurred by or on behalf of Sellers in
connection with this Agreement and the transactions contemplated hereby;
               (vi) any liability or obligation for any indebtedness of Sellers
for borrowed money, including without limitation any promissory notes evidencing
such indebtedness and any guaranties thereof;
               (vii) any obligation, liability or commitment under the Assumed
Contracts to the extent such obligation, liability or commitment relates to the
period prior to the Closing Date, and any obligation, liability or commitment
under any Contract that is not an Assumed Contract, except to the extent
included as a liability on the Final Closing Balance Sheet;

- 5 -



--------------------------------------------------------------------------------



 



               (viii) any liability or obligation for any defects in or damages
arising out of any goods or services sold by Sellers, except for the warranty
obligations assumed pursuant to Section 1.3(a)(ii);
               (ix) liabilities for the accounts payable and other operating
expenses accrued by Sellers with respect to the Business for all periods prior
to the Closing in the ordinary course of business; and
               (x) liabilities of Sellers under or with respect to the CSI
Contract, the CTS Contract or any other contract or obligation of Sellers that
relates to the conduct of business in Cuba.
          1.4 Closing. Subject to the conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Covington & Burling, 1201 Pennsylvania
Avenue, N.W., Washington, D.C., at 10:00 a.m. local time on May 1, 2006, or such
other time and place as Purchaser and Sellers may agree to in writing (such date
of the Closing hereinafter referred to as the “Closing Date”) and shall be
deemed to be effective as of 12:01 am on the Closing Date.
          1.5 Purchase Price. In consideration of the sale of the Purchased
Assets and Sellers’ other covenants and obligations hereunder, Purchaser shall
pay a purchase price in an aggregate amount of $9.4 million (the “Base Purchase
Price”), as such amount is adjusted in accordance with Section 1.6, plus the
assumption of the Assumed Liabilities, plus the earn-out as specified in
Section 1.7. At the Closing, Purchaser shall pay the Base Purchase Price as
follows::
          (a) $3.4 million, adjusted by the Estimated Working Capital
Adjustment, if any (as determined pursuant to Section 1.6(a)) (the “Cash
Purchase Price”) by wire transfer of same day funds; and
          (b) an aggregate number of shares of Purchaser Common Stock equal to
$6.0 million divided by the Purchaser Share Price (the “Initial Purchaser
Shares”).
          1.6 Post-Closing and Working Capital Adjustment.
          (a) In the event that that Final Working Capital (as defined below) is
different than $0, the Purchase Price shall be adjusted by the “Working Capital
Adjustment.” “Working Capital” shall consist of (x) Sellers’ inventory,
undelivered material on order pursuant to purchase orders issued by Sellers or
issued by contract manufacturers as permitted by Sellers’ agreements with such
contract manufacturers (“Undelivered Material”), offset by a reserve equal to
the amount, if any, by which the cost of the Undelivered Material exceeds the
fair market value thereof as agreed by Purchaser and Sellers, and prepaid
expenses and deposits relating to the Business, minus (y) the purchase price
payable with respect to the Undelivered Material and a $40,000 warranty reserve,
each as of 12:01 am on the Closing Date and as determined in accordance with
Canadian GAAP (except as otherwise agreed by the parties). Sellers shall deliver
to Purchaser not later than three Business Days prior to the Closing Date an
estimate of the Working Capital as of the Closing Date (the “Estimated Working
Capital”), prepared by Sellers in good faith in accordance with Canadian GAAP
(except as otherwise agreed by the

- 6 -



--------------------------------------------------------------------------------



 



parties) and in consultation with Purchaser, in order to determine the Estimated
Working Capital Adjustment (as defined below). The “Estimated Working Capital
Adjustment” shall be the amount, if any, by which the Estimated Working Capital
is different than $0. If the Estimated Working Capital is greater than $0, then
the Estimated Working Capital Adjustment shall be a positive amount. If the
Estimated Working Capital is less than $0, then the Estimated Working Capital
will be a negative amount.
          (b) Sellers shall prepare and deliver to Purchaser within 30 days
after the Closing Date a determination by Sellers of the Working Capital as of
the Closing Date (the “Final Working Capital”).
          (c) Purchaser shall have 30 days after receipt of the Final Working
Capital to review Sellers’ books and records with respect to Sellers’
determination of the Final Working Capital and Purchaser and Sellers shall in
good faith seek to reach agreement with respect thereto. If Purchaser does not
notify Sellers within such 30-day period that it disputes the determination of
Final Working Capital, then Purchaser shall be deemed to have agreed with it. If
Purchaser notify Sellers within such 30-day period that it disputes the
determination of Final Working Capital, then Sellers and Purchaser shall work
together in good faith to resolve such dispute. If an agreement is reached
during the 90 days following the Closing Date, then within ten Business Days
following such agreement, Sellers shall pay to Purchaser or Purchaser shall pay
to Sellers, as the case may be, an amount equal to the difference between
(x) the Estimated Working Capital and (y) the Final Working Capital (such amount
being referred to herein as the “Adjustment Amount”); provided, however, that in
no event shall any Adjustment Amount payable by Purchaser to Sellers exceed the
amount of the Estimated Working Capital Adjustment.
          (d) If the parties do not reach an agreement on the Final Working
Capital within the 90 days following the Closing Date, then Sellers and
Purchaser shall select an independent accounting firm of recognized national
standing in the United States (the “Arbitrating Firm”) to resolve the disputed
items. If Sellers and Purchaser do not agree on the Arbitrating Firm within five
calendar days after the end of such 90-day period, then the Arbitrating Firm
shall be a nationally recognized independent accounting firm in the United
States selected by lot (after excluding one firm designated by Sellers and one
firm designated by Purchaser). Purchaser and Sellers shall each inform the
Arbitrating Firm in writing as to their respective positions with respect to the
Final Working Capital, and each shall make available to the Arbitrating Firm any
books and records and work papers relevant to the preparation of the Arbitrating
Firm’s computation of the Final Working Capital. The Arbitrating Firm shall be
instructed to complete its analysis within 30 days from the date of its
engagement and upon completion to inform the parties in writing of its own
determination of the Final Working Capital and the basis for its determination,
whether its determination is within the Mid-Range (as defined in paragraph
(e) below) or if not, whether it is closer to Purchaser’s or Sellers’ written
determination of the Final Working Capital. Any determination by the Arbitrating
Firm in accordance with this Section 1.6(d) shall be final and binding on the
parties. Within five days after the Arbitrating Firm delivers to the parties its
written determination of the amount of the Final Working Capital, Sellers shall
pay to Purchaser, or Purchaser shall pay to Sellers, as the case may be, the
Adjustment Amount.

- 7 -



--------------------------------------------------------------------------------



 



          (e) If the Arbitrating Firm’s determination of the Final Working
Capital is within the Mid-Range, then Sellers and Purchaser shall each pay
one-half of the fees and disbursements of the Arbitrating Firm in connection
with its analysis. If not, then (i) if the Arbitrating Firm determines that the
written position of Purchaser concerning the Final Working Capital is closer to
its own determination, then Sellers shall pay the fees and disbursements of the
Arbitrating Firm in connection with its analysis, or (ii) if the Arbitrating
Firm determines that the written position of Sellers concerning the Final
Working Capital is closer to its own determination, then Purchaser shall pay the
fees and disbursements of the Arbitrating Firm in connection with its analysis.
As used herein, the term “Mid-Range” means a range that (i) equals 20% of the
absolute difference between the written positions of Purchaser and Sellers as to
the Final Working Capital and (ii) has a midpoint equal to the average of such
written positions of Purchaser and Sellers.
          (f) All payments to be made under this Section 1.6 shall be paid by
wire transfer of same day funds to the account of the payee at a financial
institution in the United States and shall for all purposes constitute an
adjustment to the Purchase Price.
          1.7 Earn Out.
          (a) Sellers shall be entitled to receive, in addition to the Base
Purchase Price, up to the number of shares of Purchaser Common Stock equal to
$2.0 million divided by the Purchaser Share Price, depending on the India GSM
Fixed Wireless Revenue (as defined below) earned by Purchaser after the Closing
(the “India Additional Purchaser Shares”).
               (i) The number of India Additional Purchaser Shares to which
Sellers are entitled shall be calculated and determined as follows:
(A) if the India GSM Fixed Wireless Revenue for the period from May 1, 2006 to
the earlier of June 30, 2007 and 365 days following the national launch of GSM
fixed wireless service (the “National Launch Date”) by Airtel (the “GSM Earnout
Period”) is $0, then Sellers are not entitled to any India Additional Purchaser
Shares;
(B) if the India GSM Fixed Wireless Revenue for the GSM Earnout Period meets or
exceeds $40 million, then Sellers are entitled to all of the India Additional
Purchaser Shares; or
(C) if the India GSM Fixed Wireless Revenue for the GSM Earnout Period meets or
exceeds the lower end of the India GSM Forecast Range but is below the upper end
of the India GSM Forecast Range, then Sellers shall be entitled to the India GSM
Pro-Rata Portion of the India Additional Purchaser Shares.
               (ii) Purchaser agrees to provide notice of the National Launch
Date to Sellers within 14 days thereof.
               (iii) For the purposes of this Section 1.7(a), the following
terms mean:

- 8 -



--------------------------------------------------------------------------------



 



(A) “India GSM Forecast Range” means $0 to $40 million;
(B) “India GSM Fixed Wireless Revenue” means the aggregate gross revenue earned
by Purchaser from the sale of fixed wireless phones shipped for sale in India;
and
(C) “India GSM Pro-Rata Portion” means the fraction equal to India GSM Fixed
Wireless Revenue divided by $40 million.
          (b) Sellers shall be entitled to receive, in addition to the Purchase
Price, up to the number of shares of Purchaser Common Stock equal to
$1.6 million divided by the Purchaser Share Price, depending on the TDMA Fixed
Wireless Revenue (as defined below) earned by Purchaser after the Closing (the
“TDMA Additional Purchaser Shares”).
               (i) The number of TDMA Additional Purchaser Shares to which
Sellers are entitled shall be calculated and determined as follows:
(A) if the TDMA Fixed Wireless Revenue for the period from March 31, 2006 to
December 31, 2006 (the “TDMA Earnout Period”) is $0, then Sellers are not
entitled to any TDMA Additional Purchaser Shares;
(B) if the TDMA Fixed Wireless Revenue for the TDMA Earnout Period meets or
exceeds $20 million, then Sellers are entitled to all of the TDMA Additional
Purchaser Shares; or
(C) if the TDMA Fixed Wireless Revenue for the TDMA Earnout Period meets or
exceeds the lower end of the TDMA Forecast Range but is below the upper end of
the TDMA Forecast Range, then Sellers shall be entitled to the TDMA Pro-Rata
Portion of the TDMA Additional Purchaser Shares.
               (ii) For the purposes of this Section 1.7(b), the following terms
mean:
(A) “TDMA Forecast Range” means $0 to $20 million;
(B) “TDMA Fixed Wireless Revenue” means the aggregate gross revenue earned by
Purchaser from the sale of TDMA fixed wireless phones; and
(C) “TDMA Pro-Rata Portion” means the fraction equal to TDMA Fixed Wireless
Revenue divided by $20 million.
          (c) Within 10 days following the end of each of the GSM Earnout Period
and the TDMA Earnout Period, a senior officer of Purchaser will provide Sellers
with an officer’s certificate certifying the amount of the India GSM Fixed
Wireless Revenue for the GSM Earnout Period and the TDMA Fixed Wireless Revenue
for the TDMA Earnout Period, respectively (each, a “Revenue Certification”).
Sellers shall have the right to audit Purchaser’s books and

- 9 -



--------------------------------------------------------------------------------



 



records pertaining to the India GSM Fixed Wireless Revenue for the GSM Earnout
Period and the TDMA Fixed Wireless Revenue for the TDMA Earnout Period,
respectively, for a period of 30 days after receiving the respective Revenue
Certification (the “Audit Period”). Purchaser will allow Sellers’ auditor to
conduct such audit during normal working hours and will provide such auditor
with access to all relevant books, records and personnel as such auditor may
reasonably require to conduct such audit.
          (d) Upon the expiration of the Audit Period (or on such earlier date
as may be requested by Sellers upon their written acceptance of the Revenue
Certification), Purchaser shall issue such number of shares of Purchaser Common
Stock equal to the number of India Additional Purchaser Shares or TDMA
Additional Purchaser Shares to which Sellers are entitled pursuant to
Section 1.7(a), or Section 1.7(b) based on the revenues set forth in the Revenue
Certification; provided, however, that if Sellers deliver written notice to
Purchaser during the Audit Period of a dispute with the amount in a Revenue
Certification, the Audit Period shall be extended an additional 30 days (or such
shorter period as agreed by the parties) to allow Purchaser and Sellers to seek
in good faith to reach agreement with respect to the amount in the Revenue
Certification. If an agreement cannot be reached, either Sellers or Purchaser
may refer the dispute to dispute resolution in accordance with Section 7.13.
          1.8 Purchase Price Allocation. The Purchase Price (including the
assumption of the Assumed Liabilities) shall be allocated among the Purchased
Assets in a manner to be determined jointly by Purchaser and Sellers, each
acting reasonably, as soon as reasonably practical following the Closing, which
allocation shall be consistent with Section 1060 of the Internal Revenue Code of
1986, as amended (the “Purchase Price Allocation”). Each of the parties hereto
agrees to be bound by the Purchase Price Allocation and will not take a position
on any Tax Return before any Governmental Authority charged with the collection
of any Tax or in any judicial proceeding that is in any way inconsistent with
the Purchase Price Allocation and will cooperate with each other in timely
filing Forms 8594 with the IRS consistent with such allocation. In the event
that the Purchase Price Allocation is disputed by any Governmental Authority,
the party receiving notice of the dispute shall promptly notify the other party
hereto in writing of such notice and resolution of the dispute.
          1.9 Procedures for Certain Purchased Assets Not Freely Transferable.
          (a) If any property or right (other than the Permits) included in the
Purchased Assets is not assignable or transferable to Purchaser either by virtue
of the provisions thereof or under any Law applicable to Sellers or Sellers’
properties or assets without the consent of one or more third persons (each, a
“Non-Assignable Right”), Sellers shall use their commercially reasonable
efforts, at Sellers’ sole cost and expense, to obtain such consents after the
execution of this Agreement until such consent is obtained. If any such consent
in respect of a Non-Assignable Right cannot be obtained prior to the Closing
Date and the Closing nevertheless occurs, (i) this Agreement and the related
instruments of transfer shall not constitute an assignment or transfer thereof,
but (A) Sellers shall use their commercially reasonable efforts to obtain such
consent as soon as possible after the Closing Date, and (B) Purchaser shall
cooperate, to the extent commercially reasonable, with Sellers in Sellers’
efforts to obtain such consents; and (ii) if such consent has not been obtained
within 180 days after the Closing Date, then at Purchaser’s election by notice
to Sellers, (A) the Non-Assignable Right shall be an

- 10 -



--------------------------------------------------------------------------------



 



Excluded Asset and Purchaser shall have no obligation pursuant to
Sections 1.2(a) or 1.3(a) or otherwise with respect to any such Non-Assignable
Right or any liability with respect thereto, or (B) Sellers shall use their
commercially reasonable efforts to obtain for Purchaser substantially all of the
practical benefit and burden of such property or rights, including by
(1) entering into appropriate and reasonable alternative arrangements on terms
mutually agreeable to Purchaser and Sellers and (2) subject to the consent and
control of Purchaser, enforcement, at the cost and for the account of Purchaser,
of any and all rights of Sellers against the other party thereto arising out of
the breach or cancellation thereof by such other party or otherwise.
          (b) If any of the Permits included in the Purchased Assets is not
assignable or transferable, this Agreement and the related instruments of
transfer shall not constitute an assignment or transfer thereof, and Sellers
shall cooperate with Purchaser in its efforts to obtain a replacement Permit
issued in Purchaser’s name. If any replacement Permit cannot be obtained prior
to the Closing Date and the Closing occurs, Sellers agree to allow Purchaser to
operate under its Permits if permitted by applicable Laws or applicable
Governmental Authorities for a period of up to 90 days after the Closing (or
such longer period as may be reasonably necessary for Purchaser and permitted by
applicable laws and Governmental Authorities, using its commercially reasonable
efforts, to obtain the replacement Permits).
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Each of Canadian Parent and US Seller jointly and severally make the
representations and warranties set forth in this Article II to Purchaser, as of
the date hereof, and again at and as of the Closing Date. All representations
and warranties of Sellers are made subject to the exceptions which are noted in
the Disclosure Letter delivered by Sellers to Purchaser concurrently herewith
and identified by the parties as the “Schedules.”
          2.1 Organization, Authority and Binding Agreement. Canadian Parent is
a corporation duly organized, validly existing and in good standing under the
laws of the Province of Alberta. US Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware.
Sellers are qualified to do business as a foreign corporation in each other
jurisdiction in which the nature of the Business or ownership of the Purchased
Assets requires. Sellers have full corporate power to execute and deliver this
Agreement and to perform their obligations hereunder. This Agreement has been
duly authorized by Sellers’ board of directors and authorization by Sellers’
stockholders is not required. This Agreement has been duly executed and
delivered by Sellers and is the valid and binding obligation of Sellers,
enforceable against them in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
          2.2 Purchased Assets.
          (a) Except as set forth on Schedule 2.2(a), Sellers have good and
marketable title to (or, if so indicated on Schedule 2.2(a), a valid leasehold
interest in, as applicable), all of the Purchased Assets, free and clear of all
Liens other than (i) liens for current taxes, payments of which are not yet due
and payable and (ii) liens in respect of pledges or deposits under

- 11 -



--------------------------------------------------------------------------------



 



worker’s compensation laws or similar legislation, carriers’, warehousemen’s,
mechanics’, laborers’ and materialmen’s and similar liens, if the obligations
secured by such liens are not then delinquent or are being contested in good
faith by appropriate proceedings and do not exceed $100,000 in the aggregate
(collectively, “Permitted Liens”).
          (b) Schedule 2.2(b) lists all items of Tangible Personal Property
included in the Purchased Assets and having an original cost of at least
$25,000. Except as otherwise set forth on Schedule 2.2(b), all items of Tangible
Personal Property are in good operating condition and adequate repair (ordinary
wear and tear excepted). Sellers have, and on the Closing Date, Purchaser will
enjoy, peaceful and undisturbed possession under all leases of Tangible Personal
Property. The Purchased Assets are suitable for the purposes for which they are
now being used and, together with the Excluded Assets, constitute all of the
properties, assets, interests and rights necessary to continue to operate the
Business consistent with current practice.
          2.3 Conflicts; Consents. Except as set forth on Schedule 2.3, none of
the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, nor compliance by Sellers with any of the
provisions hereof (as well as all other instruments, agreements, certificates or
other documents contemplated hereby) does or will (i) conflict with or result in
a breach of, or require any consent or approval under, the charter or by-laws of
Sellers, (ii) conflict with or result in a default, give rise to any right of
termination, cancellation, acceleration, or modification, or require any consent
or approval, under any of the provisions of any Contract listed on Schedule 2.9
or any other material Contract to which Sellers are a party, (iii) violate any
Law, or (iv) result in the creation or imposition of any claim, lien or
encumbrance on the Purchased Assets. Except as set forth on Schedule 2.3, no
consent or approval by, or any notification of or filing with, any Governmental
Authority is required in connection with the execution, delivery and performance
by Sellers of this Agreement or the consummation of the transactions
contemplated hereby.
     2.4 Financial Information.
          (a) The following financial statements are attached to Schedule 2.4(a)
(the “Financial Statements”): unaudited balance sheets of the Business at
December 31, 2005, and the unaudited statements of income for the twelve months
ended December 31, 2004, and December 31, 2005.
          (b) The Financial Statements have been prepared in conformity with the
principles set out in Schedule 2.4(b). Except as specified on Schedule 2.4(b),
the balance sheet of the Business as set forth above presents fairly Sellers’
financial position of the Business as of such date, and each of the statements
of income presents fairly Sellers’ results of operations of the Business for the
period then ended. Except for obligations or liabilities incurred in the
ordinary course of business since December 31, 2005, there are no obligations or
liabilities (whether absolute, accrued, contingent or otherwise, and whether due
or to become due) incurred by Sellers with respect to the Business which were
required in accordance with Canadian GAAP to be shown or provided for, but were
not shown or provided for, on the balance sheet forming a part of the Financial
Statements.

- 12 -



--------------------------------------------------------------------------------



 



          2.5 Absence of Change. Except as set forth on Schedule 2.5, since
December 31, 2005, Sellers have conducted the Business in the ordinary course,
and there has not been:
          (a) any material obligation or liability (whether absolute, accrued,
contingent or otherwise, and whether due or to become due) incurred by Sellers
with respect to the Business, other than current obligations and liabilities
incurred in the ordinary course of business;
          (b) any sale, assignment, pledge, encumbrance, transfer or other
disposition of any asset (real or personal, tangible or intangible) with respect
to the Business, except in each case under this Section 2.5(b), in the ordinary
course of business;
          (c) any write-down of the value of any Purchased Asset;
          (d) any cancellation of any debts or claims or any amendment,
termination or waiver of any rights of value to Sellers with respect to the
Business;
          (e) any purchase of inventory or other tangible assets with respect to
the Business, in excess of $25,000 in any individual case or $100,000 in the
aggregate;
          (f) any capital expenditure or commitment or addition to Sellers’
property, plant or equipment with respect to the Business, in excess of $10,000
in any individual case or $50,000 in the aggregate;
          (g) any damage, destruction or loss (whether or not covered by
insurance) affecting any Purchased Asset that is material to the conduct of the
Business;
          (h) any change in the accounting methods or practices followed by
Sellers, any change in depreciation or amortization policies or rates followed
by Sellers, or any change in the policies for establishing reserves on Sellers’
books with respect to salability of inventory of the Business or contingent
liabilities of the Business;
          (i) any extension, amendment or termination of any material Contract
relating to the Business, except in the ordinary course of business, including
termination due to the expiration of the term of any such Contract in accordance
with its terms;
          (j) any Material Adverse Effect or the loss of any of Sellers’
material customers or suppliers relating to the Business;
          (k) any shutdown or cessation of operations conducted by, or
constituting a part of, the Business; or
          (l) any agreement, whether in writing or otherwise, to take any of the
actions specified in the foregoing paragraphs (a) through (k).
     2.6 Tax Matters. Taxes due from or payable by Sellers to the extent they
arise out of the Business on or prior to Closing have been fully paid on a
timely basis or are adequately provided for on the Financial Statements. Sellers
have not executed any presently effective

- 13 -



--------------------------------------------------------------------------------



 



waiver or extension of any statute of limitations against assessments and
collection of any Taxes to the extent they arise out of the Business, and there
are no pending or threatened claims, assessments, notices, proposals to assess,
deficiencies or audits with respect to any such Taxes. There are no Tax liens on
any of the Purchased Assets. None of the Purchased Assets constitute a “United
States real property interest” as defined in Section 897(c) of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated
thereunder.
     2.7 Property Related Matters.
          (a) There is no real property which is owned by Sellers and used or
held for use in connection with the Business. Schedule 1.2(a)(i) contains a
true, correct and complete list of all real property and interests in real
property leased, licensed, occupied, or used by Sellers in connection with the
Business, together with its legal description, the address by which it is
commonly known and the use for which it is being employed as of the Closing
Date. Sellers have a good, valid and existing leasehold estate, as tenant or
such other status (as described in Schedule 1.2(a)(i)) in each Leased Real
Property, in each case free and clear of all Liens affecting title to or the use
and occupancy of such Leased Real Property, except for Permitted Liens. Sellers
have provided Purchaser with true, correct and complete copies of each of the
leases, subleases, licenses and other Contracts with respect to all Leased Real
Property
          (b) Sellers have, and on the Closing Date Purchaser will enjoy,
peaceful and undisturbed possession under all leases, subleases or other
Contracts with respect to the Leased Real Property. Sellers have not received,
or sent to any tenant, subtenant, or licensee of Sellers, any notice of default
under any lease, sublease, license or other Contract with respect to the Leased
Real Property that remains outstanding or uncured as of the Closing Date.
Sellers have no knowledge of any event which now constitutes, or which upon the
giving of notice or the passage of time, or both, would give rise to, any
default in the performance by them or any landlord, licensor, tenant, subtenant,
or licensee of Sellers of any obligation under any lease, sublease, license or
other Contract with respect to the Leased Real Property. Sellers have no
liability for any leasing commission or underpaid or unpaid operating expense,
tax, other imposition amounts, or similar amounts due, arising out of, resulting
from or relating to any lease, sublease, license or other Contract with respect
to the Leased Real Property incurred by Sellers.
     2.8 Intellectual Property.
          (a) Schedule 2.8 sets forth all of the following used by Sellers in
connection with the Business (A) patents, patent applications, patent
disclosures, inventions; (B) trademarks, service marks, trade names, logos and
corporate names and registrations and applications for registration and
applications for registration thereof, together with all of the goodwill
associated therewith; (C) registered copyrights; (D) computer software (other
than general commercial software), data, data bases and documentation thereof;
and (E) domain names and URLs used by Sellers. Schedule 2.8 sets forth the
registration numbers for any of the foregoing intellectual property rights that
have been registered by Sellers. To Sellers’ best knowledge and except as set
forth on Schedule 2.8, Sellers (i) own, or possess legally enforceable rights
under valid agreements listed on Schedule 2.9, to use in the manner that they
currently use, each of the foregoing items of intellectual property and all
inventions, processes, designs, formulae, trade

- 14 -



--------------------------------------------------------------------------------



 



secrets and know-how necessary for the conduct of their business, as presently
conducted, without the payment of any royalty or similar payment, and
(ii) except for the CSI Contract, and any rights or license granted by Sellers
in Contracts listed in Schedule 2.9, have not granted to any third party any
rights to use any of the foregoing intellectual property rights of Sellers.
          (b) To Sellers’ best knowledge and except as disclosed on
Schedule 2.8, the Purchased Assets or Assumed Liabilities currently are not
infringing upon any intellectual property rights of any other Person, and to
Sellers’ best knowledge, no other Person is infringing upon, or challenging the
validity of, the intellectual property rights set forth on Schedule 2.8.
          (c) Except as disclosed on Schedule 2.8 to Sellers’ best knowledge,
Sellers own all of their formulas, processes, designs and other confidential
information used in the Business that confers a commercial advantage to Sellers
as a result of their confidential status (“Trade Secrets”). All Trade Secrets
were developed internally by Sellers through bona fide business practices or
were acquired by purchase from others. To Sellers’ best knowledge, no
inadvertent disclosure of any Trade Secret has occurred, whether through
negligence, corporate espionage, or otherwise, and to Sellers’ best knowledge,
the Trade Secrets have not been independently discovered by any competitor.
          (d) Except as set forth on Schedule 2.8, Sellers have taken
commercially reasonable steps to (i) maintain the confidentiality of all Trade
Secrets and other proprietary inventions, technical data, customer and supplier
lists and information pertaining to the Business and (ii) backup and maintain in
secure places copies of all databases, computer programs, and other
electronically stored information material to Sellers’ conduct of the Business.
          2.9 Contracts. Schedule 2.9 contains a true, correct and complete list
of all written or oral Contracts relating to the Business to which Sellers are a
party (each in their own name and on their own behalf) or by which any Sellers
or the Purchased Assets are bound relating to commitments (contingent or
otherwise) in excess of $25,000, with a duration in excess of one year, or
including any material restriction or limitation on the conduct of the Business.
Sellers have provided Purchaser and its representatives with access to a true,
correct and complete copy of each written Contract listed on Schedule 2.9,
including all amendments thereto. Each such Contract is in full force and
effect, unimpaired by Sellers’ acts or omissions, is the valid and binding
obligation of Sellers, and, to Sellers’ best knowledge, the other parties
thereto, is enforceable against Sellers and, to Sellers’ best knowledge, the
other parties thereto in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Sellers have performed each material term, covenant and
condition of such Contracts that is to be performed by it at or before the date
hereof.
          2.10 Litigation. Except as set forth on Schedule 2.10, there are no
pending lawsuits, actions, claims or legal or administrative or arbitration
proceedings instituted by or against Sellers and, to Sellers’ best knowledge, no
investigations are pending and no such lawsuits, actions, claims, investigations
or proceedings are threatened or have any reason to be threatened, whether at
law or in equity, or before or by any Governmental Authority or other
governmental department commission, board, bureau, agency or instrumentality.
Except as set forth on Schedule 2.10, there are no judgments, decrees,
injunctions or orders of any

- 15 -



--------------------------------------------------------------------------------



 



Governmental Authority or other governmental department commission, board,
bureau, agency, instrumentality or arbitrator against Sellers.
          2.11 Compliance, Governmental Authorizations.
          (a) To the best of Sellers’ knowledge, Sellers have been and are in
compliance with all federal, national, provincial, regional, state and local
Laws, including Laws relating to pollution, protection of the environment or
Hazardous Substances or any other applicable Environmental Laws.
          (b) Schedule 2.11(b) sets forth all material federal, national,
provincial, regional, state and local Permits necessary to conduct the Business
as presently being conducted, including each Permit necessary or useful for
Sellers to lease or use any Leased Real Property, and indicates which of such
Permits Sellers possess. Sellers are in compliance with all such Permits. All
such Permits held by Sellers are in full force and effect.
          (c) Sellers do not conduct the Business with or for the benefit of any
person or entity located in Cuba, except pursuant to contracts that are included
in the Excluded Assets.
     2.12 Labor Relations; Employees.
          (a) Within the last three years, Sellers have not experienced any
labor disputes with, or any work stoppages by, any workers involved in the
Business and, to Sellers’ best knowledge, no such dispute or work stoppage is
threatened against Sellers. Sellers are not subject to any collective bargaining
agreement or other Contract with any labor organization or other representative
of any of Sellers’ workers involved with the Business. To Sellers’ best
knowledge, there is no labor union organizing activity pending or threatened
with respect to any of Sellers’ workers involved in the Business. There is no
unfair labor practice claim against Sellers before the United States National
Labor Relations Board in connection with the Business.
          (b) Sellers have not offered to provide life, health or medical
benefits or insurance coverage to any individual involved in the Business, or to
the family members of any such individual, for any period extending beyond the
termination of the individual’s employment, except to the extent required by
applicable law.
          (c) Except as set forth on Schedule 2.12(c) the consummation of the
transactions contemplated by this Agreement will not, either alone or in
connection with termination of employment, (i) entitle any current or former
employee, independent contractor, officer, director or partner of Sellers
involved in the Business to severance pay, any change in control payment or any
other payment, except as expressly provided in this Agreement or (ii) accelerate
the time of payment or vesting, or increase the amount of compensation due, any
such employee, independent contractor, officer, director or partner.
          (d) Except as disclosed in Schedules 2.12(c), 2.12(e), 4.14(a),
4.14(b) and 4.14(c), Sellers have no Plans applicable to the Business or the
Business Employees (as defined below).

- 16 -



--------------------------------------------------------------------------------



 



          (e) Schedule 2.12(e) includes a list of the names and annual rates of
compensation of Sellers’ employees, contractors and consultants involved with or
supporting the Business whose annual rates of compensation during the fiscal
year ended December 31, 2005 (including base salary, bonus and incentive pay),
exceed $75,000. Schedule 2.12(e) also summarizes the Plan benefits and other
like benefits (e.g., company automobile, club membership), if any, paid or
payable to such employees during Sellers’ fiscal year ended December 31, 2005,
and to the date hereof.
          2.13 Prepayments. Sellers have not received any prepayment for
services to be performed or goods to be delivered related to the Assumed
Liabilities after the Closing Date.
          2.14 Inventory. Schedule 2.14 sets forth a schedule, as of March 31,
2006, of all items of usable or salable inventory of the Business, together with
the dollar amount of their book value. Except as noted on Schedule 2.14, all
such inventory is in new condition, is (if manufactured by a Person other than
Sellers) subject to the full benefit of any applicable manufacturer’s
warranties, and is in merchantable condition.
          2.15 Warranties. Attached to Schedule 2.15 is a copy of the warranty
terms offered by Sellers to their customers of the Business. Except as indicated
on Schedule 2.15 and except for any warranties granted by any third parties
directly to Sellers’ customers, Sellers have not granted to any customers of the
Business any warranties currently in effect with respect to goods or services
sold, leased, or otherwise provided to such customers in a form other than the
standard terms referenced above.
          2.16 Significant Customers and Suppliers.
          (a) Schedule 2.16(a) lists the five most significant customers of the
Business, on the basis of revenues for goods sold or services provided for the
most recent fiscal year. Except as set out in Schedule 2.16(a), Sellers have not
received any notice and has no reason to believe that any customer listed in
Schedule 2.16(a) has ceased, or will cease, to use the products, equipment,
goods or services of the Business, or has substantially reduced, or will
substantially reduce, the use of such products, equipment, goods or services at
any time.
          (b) Schedule 2.16(b) list the ten most significant vendors or
suppliers of raw materials, supplies, merchandise and other goods of the
Business, on the basis of cost of goods or services purchased for the most
recent fiscal year. Except as set out in Schedule 2.16(b), Sellers have not
received any notice, and do not have any reason to believe, that any such vendor
or supplier will not sell raw materials, supplies, merchandise or other goods to
Purchaser at any time after the Closing Date on terms and conditions
substantially similar to those used in its current sales to Sellers, subject
only to general and customary price increases. To Sellers’ best knowledge, no
such customer, vendor or supplier is threatened with bankruptcy or insolvency.
          2.17 Books and Records. Sellers’ minute books as they pertain to the
Business and general ledgers and books of account of the Business and all of
Sellers’ other books and records related to the Business are complete and
correct.

- 17 -



--------------------------------------------------------------------------------



 



          2.18 Propriety of Past Payments. In connection with the Business, none
of Sellers, any director, officer, employee or agent of Sellers or any other
Person associated with or acting for or on behalf of Sellers has, directly or
indirectly, made any illegal contribution, gift, bribe, rebate, payoff,
influence payment, kickback or other payment to any Person, private or public,
regardless of form, whether in money, property or services, (i) to obtain
favorable treatment for Sellers in securing business, (ii) to pay for favorable
treatment for business secured for Sellers, (iii) to obtain special concessions,
or for special concessions already obtained, for or in respect of Sellers or
(iv) otherwise for the benefit of Sellers in violation of any federal, state,
provincial, local, municipal, foreign, international, multinational or other
administrative order, constitution, law, ordinance, principle of common law,
regulation, statute or treaty.
          2.19 Investment Representations.
          (a) Sellers understand that the Purchaser Shares are being offered and
sold pursuant to a private placement exemption from (i) registration contained
in the Securities Act based in part upon Sellers’ representations contained in
this Section 2.19, and (ii) from the prospectus and registration requirements of
applicable Canadian securities legislation pursuant to the asset acquisition
exemption in Section 2.12 of National Instrument 45-106.
          (b) Sellers are accredited investors within the meaning of
Regulation D under the Securities Act and are acquiring the Purchaser Shares for
their own account for investment only, and not with a view towards their
distribution. Sellers, by reason of their management’s, business or financial
experience, has the capacity to protect their own interests in connection with
the transactions contemplated by this Agreement.
          (c) Sellers understand that they must bear the economic risk of the
Purchaser Shares indefinitely unless their Purchaser Shares are registered
pursuant to the Securities Act, or an exemption from registration is available.
Sellers understand that there is no assurance that any exemption from
registration under the Securities Act will be available and that, even if
available, such exemption may not allow Sellers to transfer all or any portion
of the Purchaser Shares under the circumstances, in the amounts or at the times
Sellers might propose. Sellers understand that the Purchaser Shares may not be
sold or otherwise transferred during the 180 days following the Closing Date,
except in accordance with the Lock-up Agreement (as defined below).
          (d) Sellers have been advised or is aware (i) of the provisions of
Rule 144, which permits limited resale in the United States of shares purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things: the availability of certain current public
information about Purchaser, the resale occurring following the required holding
period under Rule 144 and the number of shares being sold during any three-month
period not exceeding specified limitations; and (ii) that unless permitted
pursuant to an exemption under applicable Canadian securities legislation, the
Purchaser Shares cannot be resold in Canada before the date which is four months
and one day after Purchaser becomes a reporting issuer in Canada (as defined
under applicable Canadian securities legislation), and Sellers acknowledge that
Purchaser is not currently, and has no present intention of becoming in future,
a reporting issuer in Canada.

- 18 -



--------------------------------------------------------------------------------



 



          2.20 Brokers. No agent, broker, investment banker or any other Person
acting on Sellers’ behalf or under Sellers’ authority is or will be entitled to
any broker’s or finder’s fee or any other commission or similar fee directly or
indirectly from any of the parties hereto in connection with any of the
transactions contemplated hereby, with the exception of GMP Securities, Inc.,
whose fees and commissions are Sellers’ sole obligation.
          2.21 Complete Disclosure. No representation or warranty made by
Sellers in this Agreement or in any schedule, exhibit, certificate or other
instrument executed by Sellers and delivered to Purchaser pursuant to or as part
of this Agreement on the date hereof or at Closing contains any untrue statement
of material fact or omits to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances in which they were furnished.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser makes the representations and warranties set forth in this
Article III to Sellers, as of the date hereof, and again at and as of the
Closing Date.
          3.1 Organization, Standing and Power. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser has full corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
          3.2 Authority; Binding Agreement. Purchaser has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by Purchaser and is its valid and binding obligation, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles.
          3.3 Conflicts; Consents. Neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof (as well as all other
instruments, agreements, certificates or other documents contemplated hereby)
will (i) conflict with or result in a breach of Purchaser’s charter, by-laws or
other constitutive documents, (ii) conflict with or result in a default (or give
rise to any right of termination, cancellation, acceleration or modification)
under any of the provisions of any note, bond, lease, mortgage, indenture,
license, franchise, Permit, agreement or other instrument or obligation to which
Purchaser is a party, or by which Purchaser or its properties or assets, may be
bound or affected, except for such conflict, breach or default as to which
requisite waivers or consents shall be obtained before the Closing, or
(iii) violate any Law applicable to Purchaser or its properties or assets. No
consent or approval by, or any notification of or filing with, any governmental
authority or body is required in connection with the execution, delivery and
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.

- 19 -



--------------------------------------------------------------------------------



 



          3.4 SEC Reports. Purchaser has on a timely basis filed all forms,
reports and documents required to be filed by it with the United States
Securities and Exchange Commission (the “SEC”) since December 31, 2003 (the “SEC
Reports”), and no event required to be disclosed has occurred since March 31,
2006 that has not been disclosed on a timely basis in accordance with the SEC’s
rules and regulations. All SEC Reports (x) were prepared in accordance with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations thereunder and (y) did not at the time they were filed
with the SEC contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Purchaser is in compliance with the applicable listing
rules of Nasdaq and, since December 31, 2003, has not received any notice from
Nasdaq asserting any non-compliance with such rules.
          3.5 Purchaser Shares. Upon delivery of the Initial Purchaser Shares
and the Cash Purchase Price by Purchaser in the manner contemplated in
Section 1.5, and the delivery of the Purchased Assets by Sellers to Purchaser,
Sellers shall acquire the beneficial and legal title to the Initial Purchaser
Shares, free and clear of all Liens, except for restrictions on transfer under
United States federal and state securities laws and the restrictions set forth
in this Agreement (and in the Registration Rights Agreement) against the sale or
transfer of the Purchaser Shares during the 180 days following the Closing Date,
subject to the Lock-up Agreement. Upon delivery of the India Additional
Purchaser Shares and the TDMA Additional Purchaser Shares in the manner
contemplated in Section 1.7, Sellers shall acquire the beneficial and legal
title to such shares, free and clear of all Liens, except for restrictions on
transfer under United States federal and state securities laws and the
restrictions set forth in this Agreement (and in the Registration Rights
Agreement). All shares of Purchaser Common Stock issued under this Agreement
will be validly issued, fully paid and nonassessable and shall have the benefit
of the Registration Rights Agreement to be entered into at the Closing.
          3.6 Brokers. No agent, broker, investment banker or other Person
acting on Purchaser’s behalf or under Purchasers’ authority is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
directly or indirectly from any of the parties hereto in connection with any of
the transactions contemplated hereby, with the exception of Canaccord Adams,
whose fees and commissions are Purchaser’s sole obligation.
          3.7 No Material Adverse Change. Since December 31, 2005, except as
identified and described in the SEC Reports and except for this Agreement, there
has not been:
          (a) any change in the consolidated assets, liabilities, financial
condition or operating results of Purchaser from that reflected in the financial
statements included in Purchaser’s Quarterly Report on Form 10-Q for the quarter
ended December 31, 2005, except for changes in the ordinary course of business
which have not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;
          (b) any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of Purchaser’s capital stock, or any
redemption or repurchase of any securities of Purchaser;

- 20 -



--------------------------------------------------------------------------------



 



          (c) any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of Purchaser;
          (d) any waiver, except in the ordinary course of business, by
Purchaser of a material right or of a material debt owed to it;
          (e) any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by Purchaser, except in the ordinary course of
business and which is not material to Purchaser’s assets, properties, financial
condition, operating results or business (as such business is presently
conducted and as it is proposed to be conducted);
          (f) any change or amendment to Purchaser’s Certificate of
Incorporation or Bylaws, or material change to any material contract or
arrangement by which Purchaser is bound or to which any of its assets or
properties is subject;
          (g) any material labor difficulties or labor union organizing
activities with respect to Purchaser’s employees; or
          (h) any material transaction entered into by Purchaser required to be
disclosed in a Current Report on Form 8-K.
          3.8 Complete Disclosure. No representation or warranty made by
Purchaser in this Agreement or in any schedule, exhibit, certificate or other
instrument executed by Purchaser and delivered to Sellers pursuant to or as part
of this Agreement on the date hereof or at Closing contains any untrue statement
of material fact or omits to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances in which they were furnished.
ARTICLE IV
ADDITIONAL AGREEMENTS
          4.1 Expenses. Each party hereto shall bear its own costs and expenses
incurred in connection with the transactions contemplated by this Agreement.
          4.2 Conduct of Business.
          (a) From the date hereof until the earlier of the termination of this
Agreement or the Closing Date, except as otherwise expressly permitted by this
Agreement or except with Purchaser’s prior written consent, Sellers shall
operate the Business in the ordinary course of business.
          (b) Without limiting the generality of the foregoing, except as
otherwise expressly permitted by this Agreement or except with Purchaser’s prior
written consent, Sellers shall prohibit any state of affairs or action described
in Section 2.5, to the extent any of such matters relate to the Business and are
within their control, using commercially reasonable efforts.
          4.3 Further Assurances. Each of the parties hereto agrees to use all
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be

- 21 -



--------------------------------------------------------------------------------



 



done, all things necessary, proper or advisable under applicable law, to
consummate and make effective the transactions contemplated by this Agreement as
expeditiously as practicable and to ensure that the conditions to the other
party’s obligations to close as set forth in Article V hereof are satisfied,
insofar as such matters are within the control of either of them. In case at any
time after the Closing Date any further action is necessary or desirable to
carry out the purposes of this Agreement, each of the parties to this Agreement
shall take or cause to be taken all such necessary action, including the
execution and delivery of such further instruments and documents, as may be
reasonably requested by either party for such purposes or otherwise to complete
or perfect the transactions contemplated hereby.
          4.4 Access and Information. From the date hereof until the earlier of
the Closing Date or the termination of this Agreement, each party shall permit
the other parties and their agents and representatives to have access to such
party and their officers, counsel, auditors, books and records with respect to
the Business, the Purchased Assets and the liabilities of the Business, and the
opportunity to investigate Sellers’ title to the Purchased Assets and the
condition and nature of the Purchased Assets and the liabilities of the
Business, in each case upon reasonable notice and during normal business hours.
All information furnished to Purchaser by Sellers shall be subject to the terms
of the Mutual Non-Disclosure Agreement, dated as of September 20, 2005 (the
“Confidentiality Agreement”), between Canadian Parent and Purchaser, which is
hereby reaffirmed.
          4.5 Public Announcement. Until the Closing, neither Purchaser nor
Sellers shall issue or cause the dissemination of any press release or other
public announcements or statements with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party, which
consent will not be unreasonably withheld or delayed, except as may be required
by law or by any listing agreement with a national securities exchange or
trading market (and in such case shall use all reasonable efforts to consult the
other party prior to such release or statement).
          4.6 Tax Matters.
          (a) Transfer Taxes. All recordation, transfer, documentary, excise,
sales, value added, use, stamp, conveyance or other similar Taxes, duties or
governmental charges, and all recording or filing fees or similar costs, imposed
or levied by reason of, in connection with or attributable to the Purchased
Assets by Sellers to Purchaser pursuant to this Agreement or the transactions
contemplated hereby (collectively, “Transfer Taxes”) shall be borne equally by
Sellers, on the one hand, and Purchaser on the other hand.
          (b) Allocation of Taxes. All real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets for a taxable period which includes (but does not end on) the day prior
to the Closing Date (collectively, the “Apportioned Obligations”) shall be
apportioned between Sellers and Purchaser based on the number of days of such
taxable period that are prior to the Closing Date and the number of days of such
taxable period that are on or after the Closing Date. Sellers shall be liable,
and shall indemnify Purchaser against, the proportionate amount of Apportioned
Obligations attributable to the portion of such a taxable period ending on the
Closing Date and Purchaser shall be liable

- 22 -



--------------------------------------------------------------------------------



 



for, and shall indemnify Sellers against, the proportionate amount of
Apportioned Obligations attributable to the portion of such a taxable period
after the Closing Date.
          (c) Refunds.
               (i) Sellers shall be entitled to any refunds or credits of Taxes
attributable to or arising from taxable periods ending on or before the Closing
Date with respect to the Business.
               (ii) Purchaser shall be entitled to any refunds or credits of
Taxes attributable to or arising in taxable periods beginning after the Closing
Date with respect to the Business.
               (iii) Sellers and Purchaser shall use commercially reasonable
efforts to obtain any applicable Tax refund or reduction with respect to any
Taxes. Purchaser shall promptly forward to Sellers or reimburse Sellers for any
Tax refunds or Tax credits due Sellers (pursuant to the terms of this
Article IV) after receipt thereof, and Sellers shall promptly forward to
Purchaser (pursuant to the terms of this Article IV.) or reimburse Purchaser for
any Tax refunds or Tax credits due Purchaser after receipt thereof.
          (d) Cooperation and Exchange of Information. In connection with the
Business, the Purchased Assets and the Assumed Liabilities, each of Sellers and
Purchaser shall (i) provide the other with such assistance as may reasonably be
requested by the other party in connection with the preparation of any Tax
Return, audit or other examination by any taxing authority or judicial or
administrative proceeding relating to liability for Taxes, (ii) retain and
provide the other with any records or other information that may be relevant to
such Tax Return, audit or examination, proceeding or determination, and
(iii) provide the other with any final determination of any such audit or
examination, proceeding or determination that affects any amount required to be
shown on any Tax Return of the other for any period.
          4.7 Consents of Others. Prior to the Closing, each party shall use
commercially reasonable efforts to obtain all authorizations, consents and
permits required for such party to permit the consummation of the transactions
contemplated hereby, including without limitation the consents described on
Schedule 2.3. Each party shall, upon request, cooperate in such efforts;
provided, however, that such cooperation shall not require either party to
accept any material modification to the terms of any agreement.
          4.8 Notice of Developments. Between the date of this Agreement and the
earlier of the Closing Date or the termination of this Agreement, (i) Sellers
shall give prompt written notice to Purchaser of any material development
affecting the Purchased Assets, liabilities, business, financial condition,
prospects, operations or results of operations of Sellers in connection with the
Business, (ii) Purchaser shall give prompt written notice to Sellers of any
material development affecting Purchaser’s business and (iii) each party hereto
will give prompt written notice to the others of any material development
affecting the ability of any such parties to consummate the transactions
contemplated hereby.

- 23 -



--------------------------------------------------------------------------------



 



          4.9 Non-Solicitation of Offers. Between the date of this Agreement and
the earlier of the Closing Date or the termination of this Agreement, Sellers
shall not solicit any offers for, engage in any negotiations or discussions with
respect to, or provide any information with respect to Sellers in connection
with any sale, lease, transfer or other conveyance of all or any substantial
portion of the Purchased Assets. Sellers shall promptly notify Purchaser of any
inquiry made to Sellers with respect to any of the foregoing, specifying the
source of such inquiry and any proposed terms. Between the date of this
Agreement and the earlier of Closing Date or termination of this Agreement,
Purchaser shall not solicit or make any offers with respect to the sale of its
fixed wireless business or the Business. Purchaser shall notify Sellers of any
such solicitation made to it that it intends to pursue, specifying the source of
such inquiry and any proposed terms.
          4.10 Insurance. Prior to Closing, Sellers shall use their commercially
reasonable efforts to cooperate and provide information requested by Purchaser
in order to facilitate the replacement by Purchaser at Closing of Sellers’
current insurance coverage.
          4.11 Post-Closing Access and Confidentiality of Information. Sellers
acknowledge and agree that from and after the Closing Date, Purchaser will be
entitled to copies of all documents, books, records, agreements, and financial
data of any sort relating to the Business, the Purchased Assets and Assumed
Liabilities (exclusive of the Excluded Assets and the Excluded Liabilities)
maintained at Sellers’ principal office or otherwise within the Sellers’
possession or control. Following the Closing, Sellers acknowledge and agree that
all information that they have regarding the Business, the Purchased Assets and
Assumed Liabilities (exclusive of the Excluded Assets and the Excluded
Liabilities) will constitute Purchaser’s confidential information (“Confidential
Information”). Sellers shall not disclose any Confidential Information to any
other person or use any Confidential Information for any purpose, other than as
required by Law after notice to Purchaser. For purposes of this Section 4.11,
information that has been publicly disclosed other than by a breach by Sellers
of this Agreement shall cease to be Confidential Information.
          4.12 Litigation Support. In the event and for so long as any party
actively is contesting or defending against any charge, complaint, action, suit,
proceeding, hearing, investigation, claim or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or before the Closing Date
involving Sellers, each of the other parties will cooperate with it and its
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books and records as shall be reasonably
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefore under Article VI below).
          4.13 No Disclosure. Each party shall keep and cause its affiliates to
keep the terms and conditions of this Agreement, as well as information
disclosed to such party under this Agreement, confidential, except to the extent
required by law and pursuant to the parties’ public reporting obligations or to
attorneys, accountants or other advisors or in connection with litigation
relating to this Agreement.

- 24 -



--------------------------------------------------------------------------------



 



          4.14 Employment Matters.
          (a) Schedule 4.14(a) lists the name, position, annual compensation and
office location of each of Sellers’ employees, independent contractors or
consultants providing services to the Business to whom Purchaser will make
employment offers (the “Business Employees”). Purchaser will make employment
offers to all Business Employees, other than the Key Employees (as defined
below), on terms and conditions substantially similar to Purchaser’s existing
employees. Purchaser shall provide each Business Employee who accepts
Purchaser’s offer of employment with severance benefits in accordance with
Purchaser’s severance policies as in effect from time to time, and shall give
such Business Employee credit, for such purpose, for such Business Employee’s
period of employment by Sellers with the same effect as if such Business
Employee had been employed by Purchaser for such period. Sellers shall not
terminate the employment of any Business Employee as a result of the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, nor shall Sellers take any action that would impede,
interfere or otherwise compete with Purchaser’s effort to retain any Business
Employee. Nothing contained in this Agreement, however, shall preclude or limit
Purchaser from changing the employment conditions of any Business Employee in
the normal and ordinary course of business or terminating any Business Employee.
The foregoing does not constitute a commitment to continue the employment of any
Business Employee of Sellers, or to provide any Business Employee of Sellers
with any specified level of compensation or benefits.
          (b) Schedule 4.14(b) identifies certain of Sellers’ employees who are
designated as key employees under this Agreement (the “Key Employees”). Each Key
Employee shall be offered employment by Purchaser after the Closing pursuant to
offer letters in substantially the form previously discussed by Purchaser and
Sellers (the “Key Employee Terms”).
          (c) Certain of Sellers employees identified on Schedule 4.14(c) who
are not Business Employees shall participate in a transition plan for a mutually
agreed time, during which time such employees shall support the transition of
the Business to Purchaser following the Closing (the “Transition Staff”). The
Transition Staff shall continue to be employed by Sellers (unless employment is
terminated by such Transition Staff employee), and all employment, severance and
Plan-related obligations for such employees shall remain obligations of Sellers.
Sellers shall not take any action that would impede, interfere or otherwise
compete with Purchaser’s effort to offer employment to any Transition Staff if
it so elects not later than 15 days before the expiration of such employee’s
transitional period of service. The Transition Staff, the transition services,
the fees and expenses to be paid by Purchaser for transition services and the
time period during which such employees will provide transition support to the
Business are described in Schedule 4.14(c).
          (d) Canadian Parent shall provide certain location services to
Purchaser to assist it in establishing a presence in Calgary. For a period of
three months following the Closing, Canadian Parent shall provide office space
and office facilities (the “Office Space and Facilities”) for any Business
Employee in Calgary at no cost to Purchaser. After the initial three month
period, for up to five additional months, Canadian Parent will provide Office
Space and Facilities to Purchaser at a rate of $500 per employee, per month,
such cost to be invoiced by Canadian Parent, and paid by Purchaser, on a monthly
basis. At Purchaser’s request, Canadian

- 25 -



--------------------------------------------------------------------------------



 



Parent agrees to use commercially reasonable efforts to assist Purchaser in
securing independent internet services for its Calgary-based employees, with the
cost of such services to be paid directly by Purchaser.
          4.15 Non-competition. At the Closing, Sellers shall enter into the
Non- compete Agreement with Purchaser in the form of Exhibit B (the “Non-compete
Agreement”).
          4.16 Lock-up Agreement and Registration Rights Agreement. At the
Closing, Sellers shall enter into a (a) Lock-up Agreement with Purchaser in the
form of Exhibit C (the “Lock-up Agreement”), which agreement will grant Sellers
certain rights with respect to Purchaser’s board of directors in exchange for
accepting restrictions on the Purchaser Shares, and (b) a Registration Rights
Agreement with Purchaser in the form of Exhibit D (the “Registration Rights
Agreement”), which will govern Purchaser’s registration obligations with respect
to the Purchaser Shares.
          4.17 Financial Statements.
          (a) Immediately after the date of this Agreement, Sellers shall
(i) prepare the historical financial statements including balance sheets,
statements of operations, statements of cash flows and accompanying footnotes of
the Business for the number of most recently completed fiscal years of Sellers
ending prior to Closing that Purchaser will be required to file with the SEC on
Form 8-K under Rule 3-05 of Regulation S-X; (ii) engage KPMG LLP (“KPMG”) to
conduct an audit of and report on the historical financial statements under
(i) above; (iii) prepare the unaudited interim financial statements and
accompanying footnotes for all periods of the current and prior fiscal year that
Purchaser will be required to file interim financial statements with the SEC on
Form 8-K under Rule 3-05 of Regulation S-X; and (iv) engage KPMG to perform a
review of such unaudited interim financial statements under (iii) above in
accordance with SAS 100.
          (b) Sellers agree that (i) the audited historical and unaudited
interim financial statements will be prepared in United States dollars in
accordance with US GAAP; and (ii) Sellers shall provide Purchaser the audited
and unaudited financial statements required by Section 4.17(a) as soon as
practicable but no later than 60 days after Closing.
          (c) In connection with the audit to be performed by KPMG, Sellers
agree to (i) provide KPMG with full and timely assistance and access to, and to
examine and make copies of, all books and records of Sellers relating to the
Business; (ii) close the books of the Business in accordance with US GAAP;
(iii) prepare all appropriate income tax provisions; (iv) draft the financial
statements and footnotes of the Business; (v) execute reasonable and customary
“representation letters” upon completion of the audit prior to the issuance of
KPMG’s audit report and (vi) if necessary, “carve out” the necessary financial
information and allocate corporate expenses in accordance with Staff Accounting
Bulletin No. 55 for the audited historical financial statements of the Business
to comply with the SEC’s rules and regulations.
          (d) Purchaser agrees to promptly reimburse Sellers for all reasonable
out-of-pocket expenses incurred by Sellers in the performance of their
obligations under this Section 4.17, including but not limited to fees and
expenses of KPMG and any third parties engaged to

- 26 -



--------------------------------------------------------------------------------



 



provide accounting and US GAAP consulting services in connection with the
preparation of the audited financial statements.
          4.18 Sellers Closing Documents. At the Closing, Sellers shall deliver
or cause to be delivered to Purchaser:
          (a) a duly executed bill of sale, in form and substance to the
reasonable satisfaction of Purchaser;
          (b) a duly executed assignment and assumption agreement, in form and
substance to the reasonable satisfaction of Purchaser;
          (c) an assignment for each of the leases, subleases, licenses or other
Contracts in respect of the Leased Real Property;
          (d) assignments for any registrations and applications included in the
intellectual property to be assigned pursuant to Section 1.2(a)(viii), in such
form or forms as shall be recordable in all jurisdictions in which such
registrations have been made or such applications have been filed;
          (e) all such other deeds, endorsements or other instruments as shall
be requested by Purchaser to vest in Purchaser good and marketable title to all
of the Purchased Assets, free and clear of all Liens other than Permitted Liens;
          (f) a receipt, in a form satisfactory to Purchaser, acknowledging
receipt of the Cash Purchase Price and the Initial Purchaser Shares in
satisfaction in full of Purchaser’s obligations pursuant to Section 1.5;
          (g) an opinion of Sellers’ counsel dated as of the Closing Date, in a
form customary for like transactions and reasonably acceptable to Purchaser;
          (h) evidence acceptable to Purchaser in its sole discretion, that all
Liens identified on Schedule 2.2(a) have been prior to Closing, or at Closing
will be, properly terminated or released;
          (i) a certificate of good standing (or equivalent document) in respect
of each of the Sellers certified by an appropriate official in Sellers’
jurisdiction of incorporation or formation, dated as of a date not more than ten
days prior to the Closing Date;
          (j) a certificate, dated as of the Closing Date, duly executed by an
authorized officer of each Seller certifying that:
               (i) the conditions set forth in Sections 5.1(a), 5.1(c) and
5.1(d) have been fulfilled;
               (ii) all documents to be executed by Sellers and delivered at the
Closing, including all documents listed in this Section 4.18 and Section 5.1,
have been executed by duly authorized officers of Sellers; and

- 27 -



--------------------------------------------------------------------------------



 



               (iii) (A) Canadian Parent’s articles of incorporation and bylaws,
including all amendments thereto, attached to the certificate are true, correct
and complete, (B) US Seller’s certificate of formation and LLC agreement,
including all amendments thereto, attached to the certificate are true, correct
and complete, (C) such organizational documents have been in full force and
effect in the form attached since the date of the adoption of the resolutions
referred to in clause (D) below and no amendment to such organizational
documents has occurred since the date of the last amendment annexed thereto, if
any, (D) the resolutions adopted by Canadian Parent’s and US Seller’s board of
directors authorizing the execution, delivery and performance of this Agreement
by Canadian Parent and US Seller, respectively, which are attached to the
certificate, were duly adopted by unanimous written consent or at a duly
convened meeting thereof, at which a quorum was present and acting throughout,
remain in full force and effect, and have not been amended, rescinded or
modified, except to the extent attached thereto, and (E) no authorization by any
of Canadian Parent’s stockholders is required for Canadian Parent or US Seller
to authorize, execute, deliver or perform this Agreement; and
          (k) such other documents, certificates or instruments as it may
reasonably request, and all actions and proceedings hereunder and all documents
and other papers required to be delivered by Sellers hereunder or in connection
with the consummation of the transactions contemplated hereby, and all other
related matters, shall be reasonably acceptable to Purchaser as to their form
and substance.
          4.19 Purchaser Closing Documents. At the Closing, Purchaser shall
deliver or cause to be delivered to Sellers:
          (a) a certificate or certificates for the Initial Purchaser Shares
duly registered to or to the order of Sellers;
          (b) the Cash Purchase Price by wire transfer of same day funds to an
account designated by Sellers at least one Business Day prior to the Closing
Date;
          (c) an opinion of Purchaser’s counsel dated as of the Closing Date in
a form customary for like transactions and reasonably accepted to Sellers;
          (d) a certificate of good standing in respect of Purchaser certified
by an appropriate official in Purchaser’s jurisdiction of incorporation, dated
as of the date not more than ten days prior to the Closing Date;
          (e) a certificate, dated as of the Closing Date, duly executed by an
authorized officer of Purchaser, certifying that;
               (i) the conditions set forth in Sections 5.2(a), 5.2(c) and
5.2(d) have been fulfilled;
               (ii) all documents to be executed by Purchaser and delivered at
the Closing, including all documents listed in this Section 4.19 and
Section 5.2, have been duly executed by a duly authorized officer of Purchaser;
and

- 28 -



--------------------------------------------------------------------------------



 



               (iii) (A) Purchaser’s Articles of Incorporation and By-laws,
including all amendments thereto, attached to the certificate are true, correct
and complete, (B) such organizational documents have been in full force and
effect in the form attached since the date of the adoption of the resolutions
referred to in clause (C) below and no amendment to such organizational
documents has occurred since the date of the last amendment annexed thereto, if
any, (C) the resolutions adopted by Purchaser’s board of directors authorizing
the execution, delivery and performance of this Agreement, which are attached to
the certificate, were duly adopted by unanimous written consent or at a duly
convened meeting thereof, at which a quorum was present and acting throughout,
remain in full force and effect, and have not been amended, rescinded or
modified except to the extent attached thereto, and (D) no authorization by any
of Purchaser’s stockholders is required for Purchaser to authorize, execute,
deliver or perform this Agreement; and
          (f) such other documents, certificates or instruments as Sellers may
reasonably request, and all actions and proceedings hereunder and all documents
and other papers required to be delivered by Purchaser hereunder or in
connection with the consummation of the transactions contemplated hereby, and
all other related matters, shall be reasonably acceptable to Sellers as to their
form and substance.
          4.20 Collection of Accounts Receivable. Purchaser agrees that it shall
not take any action to interfere with Sellers’ efforts to collect accounts
receivable or any unbilled amounts owed for good or services provided by Sellers
prior to the Closing Date.
     ARTICLE V
CLOSING CONDITIONS
          5.1 Conditions to Obligations of Purchaser. Purchaser’s obligations to
enter into the Closing are subject to the satisfaction, at or prior to the
Closing, of the following conditions, unless waived by Purchaser:
          (a) Covenants, Representations and Warranties. Sellers’
representations and warranties contained herein shall be true and correct as of
the date hereof and again at and as of the Closing Date, except for any changes
resulting from activities or transactions which may have taken place after the
date hereof and which are permitted or contemplated by this Agreement and except
to the extent that such representations and warranties are expressly made as of
another specified date and, as to such representation, the same shall be true as
of such specified date; provided, that this condition shall be deemed satisfied
unless the failure of such representations and warranties to be true and correct
would, or could reasonably be anticipated to, have a Material Adverse Effect on
the Business. Sellers shall have performed and complied in all material respects
with all covenants and agreements required to be performed or complied with by
them on or prior to the Closing Date.
          (b) Governmental Approvals. All notices, reports, registrations and
other filings with, and all consents, approvals and authorizations from, any
governmental entity shall have been made or obtained, as the case may be, except
for any such filings and approvals the failure of which to make or obtain would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business.

- 29 -



--------------------------------------------------------------------------------



 



          (c) No Injunction. No Law shall have been enacted, entered,
promulgated or enforced by any Governmental Authority that prohibits the
consummation of all or any part of the transactions contemplated by this
Agreement and the other agreements, certificates and documents delivered in
connection herewith, and no action or proceeding shall be pending or threatened
by any Governmental Authority or other Person seeking any such order or decree
or seeking to recover any damages or obtain other relief as a result of the
consummation of such transactions.
          (d) Consents and Waivers. Purchaser shall have received copies of all
duly executed and delivered waivers and consents contemplated by Section 2.3 and
Schedule 2.3, all in form and substance reasonably satisfactory to Purchaser.
          (e) Material Adverse Change. There shall have been no change, effect
or circumstance that has caused, or could reasonably be anticipated to cause, a
Material Adverse Effect on the Business.
          (f) Key Employee Agreements. Each Key Employee shall have entered into
an employment agreement with Purchaser on substantially the terms and conditions
described in the Key Employee Terms. If any such employment agreement is not
concluded on or before the earlier of the Closing Date and eight days after the
date of this Agreement, Purchaser may terminate this Agreement by giving written
notice to Sellers by 8:00 p.m. Central time on the earlier of such dates. If
this Agreement is not so terminated, the condition in this Section 5.1(f) shall
be deemed waived by Purchaser.
          (g) Ancillary Agreements. Sellers shall have entered into the Lock-up
Agreement, Non-compete Agreement and Registration Rights Agreement (the
“Ancillary Agreements”).
          5.2 Conditions to Obligations of Sellers. The obligations of Sellers
to perform this Agreement are subject to the satisfaction, at or prior to the
Closing, of the following conditions, unless waived by Sellers:
          (a) Covenants, Representations and Warranties. Purchaser’s
representations and warranties contained herein shall be true and correct in all
material respects as of the date hereof, except for any changes resulting from
activities or transactions which may have taken place after the date hereof and
which are permitted or contemplated by this Agreement or which have been entered
into in the ordinary course of business and except to the extent that such
representations and warranties are expressly made as of another specified date
and, as to such representation, the same shall be true as of such specified
date. Purchaser shall have performed and complied in all material respects with
all covenants and agreements required to be performed or complied with by it on
or prior to the Closing Date.
          (b) Governmental Approvals. All notices, reports, registrations and
other filings with, and all consents, approvals and authorizations from, any
governmental entity shall have been made or obtained, as the case may be, except
for any such filings and approvals the failure of which to make or obtain would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

- 30 -



--------------------------------------------------------------------------------



 



          (c) No Injunction. No Law shall have been enacted, entered,
promulgated or enforced by any Governmental Authority that prohibits the
consummation of all or any part of the transactions contemplated by this
Agreement and the other agreements, certificates and documents delivered in
connection herewith, and no action or proceeding shall be pending or threatened
by any Governmental Authority or other Person seeking any such order or decree
or seeking to recover any damages or obtain other relief as a result of the
consummation of such transactions.
          (d) Material Adverse Change. There shall have been no change, effect
or circumstance that has caused, or could be reasonably be anticipated to cause,
a Material Adverse Effect on Purchaser.
          (e) Ancillary Agreements. Purchaser shall have entered into the
Ancillary Agreements.
ARTICLE VI
INDEMNIFICATION
          6.1 Indemnification by Sellers. After the Closing and subject to the
limits set forth in Section 6.5, Sellers shall jointly and severally indemnify
and hold harmless Purchaser and its former, present and future directors,
officers, employees and other agents and representatives (collectively, the
“Purchaser Indemnified Parties”) from and against any and all damages, fees,
liens, taxes, obligations, losses, claims, liabilities, demands, charges, suits,
penalties, costs and expenses (including court costs and reasonable attorneys’
fees and expenses incurred in investigating and preparing for any litigation or
proceeding) (collectively, the “Indemnifiable Costs”) incurred or suffered by
any such Person directly or indirectly arising from, by reason of, or in
connection with (i) any misrepresentation or breach of any representation or
warranty of Sellers contained in Article II, (ii) any breach by Sellers of any
of their covenants or agreements in this Agreement, (iii) any liability for Tax
payable with respect to or by reason of the Business and operations of Sellers
or the ownership of their assets for all periods or portions thereof ending on
or before the Closing Date, (iv) any liability of Sellers other than an Assumed
Liability, (v) any warranty obligations assumed by Purchaser pursuant to
Section 1.3(a)(ii), to the extent that the aggregate costs thereof exceed the
reserve therefor set forth on the Closing Balance Sheet, (vi) the failure by
Sellers to comply with any applicable bulk sales law, and (vii) the failure of
any Key Employee to repay, if and when due, any prepaid retention bonus included
as a prepaid expense in the Working Capital Adjustment.
          6.2 Indemnification by Purchaser. After the Closing and subject to the
limits set forth in Section 6.5, Purchaser shall indemnify and hold harmless
Sellers and Sellers’ directors, officers, employees and other agents and
representatives (collectively, the “Seller Indemnified Parties”) from and
against any and all Indemnifiable Costs incurred or suffered by any such Person
directly or indirectly arising from, by reason of or in connection with (i) any
misrepresentation or breach of any representation or warranty of Purchaser
contained in Article III, (ii) any breach by Purchaser of any of its covenants
or agreements in this Agreement, (iii) any liability for Tax payable with
respect to or by reason of the Business and operations of Purchaser or the
ownership of its assets for all periods or portions thereof beginning after the
Closing Date or (iv) any Assumed Liabilities.

- 31 -



--------------------------------------------------------------------------------



 



          6.3 Defense of Claims.
          (a) If any legal proceeding shall be instituted, or any claim or
demand made, against any Purchaser Indemnified Party or Seller Indemnified Party
(an “Indemnified Party”) in respect of which Sellers or Purchaser may be liable
hereunder (such party or parties, in such circumstance, being referred to herein
as the “Indemnifying Party”), such Indemnified Party shall give prompt written
notice thereof (the “Claim Notice”) to the Indemnifying Party; provided,
however, that any delay in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of its obligations hereunder only to the extent, if at all,
that it is prejudiced by reason of such delay. The Indemnifying Party shall have
the right to defend any litigation, action, suit, demand or claim for which
indemnification is sought (a “Proceeding”) and, to the extent it elects to do so
by written notice to the Indemnified Party, assume and pay the expenses of the
defense of such Proceeding with counsel reasonably satisfactory to the
Indemnified Party; provided, however, that the Indemnified Party shall be
permitted, at its sole expense, to file any motion, answer or other pleading
that it shall deem reasonably necessary to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party. In no
event shall any Indemnified Party be required to make any expenditure or bring
any cause of action to establish the Indemnifying Party’s obligations and
liability under and pursuant to this Article VI. In addition, actual or
threatened action by a Person shall not be a condition or prerequisite to the
Indemnifying Party’s indemnification obligations under this Article VI. Except
as specifically provided below, after notice by the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such Proceeding, the
Indemnifying Party shall not, as long as it diligently conducts such defense, be
liable to the Indemnified Party under this Article VI for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding,
other than reasonable costs of investigation. The Indemnified Party shall have
the right to employ separate counsel in any of the foregoing Proceedings and to
participate in the defense thereof, but the reasonable fees and expenses of such
counsel shall be at the expense of the Indemnified Party unless the Indemnified
Party shall in good faith determine, upon the written advice of counsel, that
there exists actual or potential conflicts of interest which make representation
by the same counsel inappropriate, in which event the Indemnifying Party shall
bear such fees and expenses. Except to the extent specified in the immediately
preceding sentence or with respect to the reasonable fees and expenses of
appropriate local counsel, the Indemnifying Party shall not be obligated to pay
the reasonable fees and expenses of more than one counsel for all such
Indemnified Parties. The Indemnified Party’s right to participate in the defense
or response to any Proceeding shall not be deemed to limit or otherwise modify
its obligations under this Article VI. In the event that, within 20 days after
receiving a Claim Notice, the Indemnifying Party fails to notify the Indemnified
Party that it elects to assume the defense, compromise or settlement of the
Proceeding described in such Claim Notice, the Indemnified Party shall have the
right to undertake the defense of such Proceeding for the account of and at the
expense of the Indemnifying Party, subject to the right of the Indemnifying
Party to assume the defense of such Proceeding with counsel reasonably
satisfactory to the Indemnified Party at any time prior to the settlement,
compromise or final determination thereof upon written notice to the Indemnified
Party and upon immediate payment of all reasonable expenses t heretofore
incurred by the Indemnified Party in connection therewith. The Indemnifying
Party shall not, without the Indemnified Party’s prior written consent, settle
or compromise any Proceeding or consent to the entry of any judgment with
respect to any Proceeding; provided, however, that the Indemnifying

- 32 -



--------------------------------------------------------------------------------



 



Party may, without the Indemnified Party’s prior written consent, settle or
compromise any such Proceeding or consent to entry of any judgment with respect
to any such Proceeding that requires solely the payment of money damages by the
Indemnifying Party and that includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Party from all
liability in respect of such Proceeding. If the Indemnified Party takes over and
assumes control of any Proceeding, the Indemnified Party shall not, without the
Indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld or delayed, settle such Proceeding, consent to entry of
any judgment or enter into any settlement that provides for injunctive or other
non-monetary relief affecting the Indemnifying Party. The Indemnified Party
shall cooperate, and shall use its commercially reasonable efforts to cause its
employees and the employees of any of its respective affiliates to cooperate,
with the Indemnifying Party in the defense of any Proceeding assumed by the
Indemnifying Party.
          (b) In the event any party should have a claim against any other party
that does not involve a third party claim, the party making the claim shall
transmit to such other party, before expiration of the applicable claims
deadline specified in Section 6.1, a written notice describing in reasonable
detail the nature of the damage claim, an estimate of the amount of damages
attributable to such claim to the extent feasible (which estimate shall not be
conclusive of the final amount of such claim) and the basis of the party’s claim
for damages under this Article VI.
          6.4 Survival. Except as otherwise provided in this Section 6.4, all
representations and warranties of Sellers and Purchaser contained herein shall
each survive the Closing and terminate and expire on the date that is 18 months
after the Closing Date. The representations and warranties of Sellers in
Section 2.1 shall survive the Closing indefinitely. The representations and
warranties of Sellers in Section 2.6 and the covenants of Sellers in Section 4.6
shall survive the Closing and terminate and expire 90 days after the expiration
of the applicable statute of limitations (including extensions thereof). The
representations and warranties of Purchaser in Section 3.1 and 3.2 shall survive
the Closing indefinitely. The indemnification obligations under Article VI shall
survive the Closing and expire on the date that is 18 months after the Closing
Date, except with respect to (A) indemnification claims relating to
Sections 2.1, 3.1, and 3.2, which shall survive the Closing indefinitely, and
Sections 2.6 and 4.6, which shall survive the Closing and terminate and expire
90 days after the expiration of the applicable statute of limitations (including
extensions thereof), and (B) any claims for, or any claims that may result in,
any liability, judgment claim, settlement loss, damage, fee, lien, tax, penalty,
obligation or expense for which indemnity may be sought hereunder of which the
Indemnifying Party has received written notice from the Indemnified Party on or
before such expiration date. All agreements and covenants of the parties in
Sections 1.6, 1.7, 1.8, Article IV, Article VI and this Article VII shall
survive the Closing until such agreements and covenants are performed or
discharged in full.
          6.5 Limitation on Liability.
          (a) Sellers shall not be liable to a Purchaser Indemnified Party in
respect of any indemnification obligations under clause (i) of Section 6.1 until
the aggregate indemnification obligation thereunder exceeds $175,000, whereupon
Sellers shall be liable in full for the full amount for which indemnification
may be sought. Purchaser (on behalf of the

- 33 -



--------------------------------------------------------------------------------



 



Purchaser Indemnified Parties) acknowledges and agrees that following the
Closing: (A) the indemnification provisions set forth in this Article VI shall
be the sole and exclusive remedy for monetary damages available to the Purchaser
Indemnified Parties under this Agreement for breach of representations and
warranties, and (B) the maximum aggregate liability of Sellers shall not exceed
$3.4 million, regardless of whether the Purchaser Indemnified Parties seek
indemnification or monetary damages pursuant to this Agreement or otherwise and
regardless of the form of action, whether in contract or tort. Any
indemnification claim made pursuant to this Section 6.5(a) shall first be set
off against the proceeds of the Additional Purchaser Shares actually earned, if
any, on the date such liability is determined, priced on the basis of the
average closing price of shares of Purchaser Common Stock over the 20 trading
days ending on the date that such liability is determined.
          (b) Purchaser shall not be liable to a Seller Indemnified Party in
respect of any indemnification obligations under clause (i) of Section 6.2 until
the aggregate indemnification obligation thereunder exceeds $175,000, whereupon
Purchaser shall be liable in full for the full amount for which indemnification
may be sought. Sellers (on behalf of the Seller Indemnified Parties) acknowledge
and agree that following the Closing: (A) the indemnification provisions set
forth in this Article VI shall be the sole and exclusive remedy for monetary
damages available to the Seller Indemnified Parties under this Agreement for
breach of representations and warranties, and (B) the maximum aggregate
liability of Purchaser shall not exceed $3.4 million, regardless of whether the
Seller Indemnified Parties seek indemnification or monetary damages pursuant to
this Agreement or otherwise and regardless of the form of action, whether in
contract or tort.
          (c) The provisions of Sections 6.5(a) and 6.5(b) (other than clause
(A) thereof relating to exclusive remedy) shall not apply to any indemnification
obligation to the extent arising from a liability for Taxes.
          6.6 Waiver of Certain Damages. Neither Sellers nor Purchaser shall
have any obligation for damages or to indemnify any Indemnified Party for lost
profits or for consequential, incidental, punitive or exemplary damages;
provided, however, that there shall be such an indemnification obligation,
subject to the limitations and qualifications set forth in this Article VI, with
respect to lost profits or for consequential, incidental, punitive or exemplary
damages that are awarded by a court of competent jurisdiction in a Proceeding
brought or asserted by a third party against an Indemnified Party.
ARTICLE VII
MISCELLANEOUS
          7.1 Entire Agreement. This Agreement and Exhibits hereto and the
agreements to be delivered pursuant to this Agreement contain the entire
agreement among the parties with respect to the transactions contemplated by
this Agreement and, except for the Confidentiality Agreement (which shall remain
in full force and effect in accordance with its terms), supersede all prior
agreements or understandings among the parties.
          7.2 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

- 34 -



--------------------------------------------------------------------------------



 



          (a) Mutual Consent. Upon the mutual written consent of Purchaser and
Sellers.
          (b) By Purchaser.
               (i) By Purchaser, at any time after June 30, 2006, if any of the
conditions provided for in Section 5.1 shall not have been waived in writing by
Purchaser or fully satisfied prior to such date, other than by reason of a
breach by Purchaser of its obligations hereunder.
               (ii) By Purchaser, in the event of a material violation or breach
by Sellers of their agreements, representations or warranties contained in this
Agreement that has rendered the satisfaction of any condition to the obligations
of Purchaser impossible, and Purchaser is not in material violation or breach of
its agreements, representations or warranties contained in this Agreement;
provided, that such violation or breach shall not have been waived or cured
within 15 days following receipt by Sellers of written notice of such breach
from Purchaser.
          (c) By Sellers.
               (i) By Sellers, at any time after June 30, 2006, if any of the
conditions provided for in Section 5.2 shall not have been waived in writing by
Sellers or fully satisfied prior to such date, other than by reason of a breach
by Sellers of their obligations hereunder.
               (ii) By Sellers, in the event of a material violation or breach
by Purchaser of its agreements, representations or warranties contained in this
Agreement that has rendered the satisfaction of any condition to the obligations
of Sellers impossible, and Sellers are not in material violation or breach of
its agreements, representations or warranties contained in this Agreement;
provided, that such violation or breach shall not have been waived or cured
within 15 days following receipt by Purchaser of written notice of such breach
from Sellers.
          (d) By Either Purchaser or Sellers. By either Purchaser or Sellers if
a court of competent jurisdiction or other Governmental Authority shall have
issued a final and nonappealable order, decree or ruling, or shall have taken
any other action, having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement.
          7.3 Effect of Termination. Except as provided in this Section 7.3, in
the event of termination of this Agreement pursuant to Section 7.2, written
notice thereof shall forthwith be given to the other parties, and all further
obligations of the parties hereunder shall terminate, except that the
obligations set forth in Section 4.1, Section 4.5, and the Confidentiality
Agreement shall survive in full force and effect, and no such termination shall
relieve a party of its liability for breach of its obligations under this
Agreement prior to such termination. If this Agreement is terminated as provided
herein each party will redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether
obtained before or after the execution hereof to the party furnishing the same.

- 35 -



--------------------------------------------------------------------------------



 



          7.4 Specific Performance. The parties acknowledge and agree that, as a
result of the actual damages a party would sustain by reason of a breach of this
Agreement, such party could not be made whole by monetary damages, and it is
accordingly agreed that such party shall have the right to elect, in addition to
any and all other remedies at law or in equity, to enforce specific performance
under this Agreement, and the non-performing party waives the defense in any
such action for specific performance that a remedy at law would be adequate.
          7.5 Descriptive Headings; Certain Interpretations.
          (a) Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
          (b) Except where the context otherwise requires, the following rules
of interpretation shall apply to this Agreement: (i) the singular includes the
plural and the plural includes the singular; (ii) “or” and “either” are not
exclusive and “include” and “including” are not limiting; (iii) a reference to
any Contract includes schedules and exhibits thereto and permitted supplements
and amendments thereto, (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a Person includes its permitted successors and assigns; (vi) a
reference to “dollars” or “$” shall mean United States Dollars, and (vii) a
reference in this Agreement to an Article, Section or Exhibit is to the Article,
Section or Exhibit of this Agreement.
          (c) When representations and warranties are limited to “a party’s best
knowledge” (or words of similar effect), such phrase shall be interpreted to
refer to the actual knowledge of any officer or director of such party after due
inquiry.
          7.6 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and sufficient if delivered personally or
sent by facsimile transmission (with confirmation of receipt) or by overnight
delivery service maintaining records of receipt, addressed as follows:
If to Purchaser, to:
Telular Corporation
647 North Lakeview Parkway
Vernon Hills, Illinois 60061
Attention: Jeff Herrmann
Facsimile: 847-573-2011
With a copy to:
Covington & Burling
1201 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Attn: Michael E. Cutler, Esq.
Facsimile: 202-778-5258

- 36 -



--------------------------------------------------------------------------------



 



If to Sellers, to:
CSI Wireless Inc.
4110-9th Street SE
Calgary, Alberta T2G 3C4
Attn: President and CEO
Facsimile: 403-259-8866
with a copy to:
Burnet, Duckworth and Palmer, LLP
1400, 350-7th Avenue SW
Calgary, Alberta T2P 3N9
Attn: Brian Borich, Esq.
Facsimile: 403-260-0332
or to such other address or facsimile number as the party to whom notice is to
be given may have furnished to the other parties in writing in accordance
herewith. Each such notice, request or communication shall be effective when
delivered to the address specified in this Section 7.6.
          7.7 Counterparts, Facsimile Transmission. This Agreement may be
executed in several counterparts, each of which shall be deemed an original but
all of which counterparts collectively shall constitute one instrument.
Signatures sent to the other parties by facsimile or other electronic
transmission shall be binding as evidence of acceptance of the terms hereof by
such signatory party.
          7.8 Waiver of Bulk Sales Laws. Without limitation of the provisions of
Section 6.1, Purchaser hereby waives compliance by Sellers with any applicable
bulk sales or bulk transfer laws.
          7.9 Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Agreement is for the sole
benefit of the parties hereto and not for the benefit of any third party, other
than any Person entitled to indemnity under Article VI.
          7.10 Amendments and Waivers. No modification, amendment or waiver, of
any provision of or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by the
parties hereto. Such modification, amendment, waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
          7.11 Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party hereto without
the prior written consent of the other parties hereto, provided, however, that
Purchaser may assign all or part of its rights and obligations hereunder to any
Person directly or indirectly controlling, controlled by or under common control
with Purchaser, provided that no such assignment shall, without the consent of
Sellers, relieve Purchaser of its obligations hereunder.

- 37 -



--------------------------------------------------------------------------------



 



          7.12 Governing Law. This Agreement shall be deemed to have been
executed and delivered within the State of New York, as if entered into by
residents thereof and to be performed entirely therein, and the rights and
obligations of the parties hereto shall be shall be governed by and construed in
accordance with the law of the State of New York, without regard to any conflict
of laws principle that would apply a different state’s laws.
          7.13 Arbitration.
          (a) Any claim, action, dispute or controversy of any kind arising out
of or relating to this Agreement or concerning any aspect of performance by any
party under the terms of this Agreement (a “Dispute”) shall be resolved by
mandatory and binding arbitration administered by the American Arbitration
Association (the “AAA”) pursuant to the Federal Arbitration Act (Title 9 of the
United States Code) in accordance with this Agreement and the then-applicable
Commercial Arbitration Rules of the AAA. The parties acknowledge and agree that
the transactions evidenced and contemplated hereby involve “commerce” as
contemplated in Section 2 of the Federal Arbitration Act. If Title 9 of the
United States Code is inapplicable to any such Dispute for any reason, such
arbitration shall be conducted pursuant to the Arbitration Act of the District
of Columbia, this Agreement and the then-applicable Commercial Arbitration Rules
of the AAA. To the extent that any inconsistency exists between this Agreement
and the foregoing statutes or rules, this Agreement shall control.
          (b) The party wishing to arbitrate a Dispute shall so advise the other
party in writing, which notice shall include the name of an arbitrator selected
by such claiming party (the “Arbitration Request Notice”). Within 30 days after
its receipt of the Arbitration Request Notice, the party receiving such notice
shall notify the initiating party of the name of an arbitrator selected by such
receiving party (the “Response”). Within 30 days after the initiating party’s
receipt of the Response, the arbitrators selected by the parties shall select a
third arbitrator and the three arbitrators so determined shall constitute the
arbitration panel (the “Arbitration Panel”). If the arbitrators selected by the
parties cannot agree on a third arbitrator, the third arbitrator shall be
selected in accordance with the procedures of the American Arbitration
Association in Denver, Colorado. All disputes referred to arbitration, the
statute of limitations, and the remedies for any wrongs that may be found, shall
be governed by the law specified in Section 7.12 of this Agreement, and
discovery will be allowed in connection with arbitration to the extent
consistent with the purpose of arbitration and as allowed by the Arbitration
Panel. The Arbitration Panel shall conduct a hearing within 30 days after its
formation in Denver, Colorado. Within 30 days after the hearing, the Arbitration
Panel shall render a decision concerning all contested issues considered during
the arbitration and the Arbitration Panel shall notify the parties in writing of
its decision, setting forth the dollar amount awarded, if any. The Arbitration
Panel shall not grant or award any damages or compensation for loss of
prospective profits or special, indirect, consequential, punitive or exemplary
damages in connection with disputes under this Agreement. The Arbitration Panel
may award attorney’s fees to a party that it determines to be the substantially
prevailing party, but only in the event the Arbitration Panel determines the
non-prevailing party did not contest the matter in good faith. The cost of the
arbitration shall be borne equally by the parties. The decision of the
Arbitration Panel shall be final and binding on the parties, and notice of
award, if any, shall be given to the parties not later than 60 days after the
date of the hearing and shall set forth the award and the reasons for the award.
Judgment upon the award rendered in any arbitration may be entered in

- 38 -



--------------------------------------------------------------------------------



 



any court of competent jurisdiction or application may be made to such court for
a judicial acceptance of the award and an enforcement, as the law of such
jurisdiction may require or allow.
          (c) Confidential information disclosed during the proceedings by the
parties or by witnesses shall not be divulged by the Arbitration Panel, the
administrator or the parties, unless otherwise agreed by the parties or required
by applicable law, the arbitrators, or the administrator.
          7.14 Invalid Provisions. If any provision of this Agreement is deemed
or held to be illegal, invalid or unenforceable, this Agreement shall be
considered divisible and inoperative as to such provision to the extent it is
deemed to be illegal, invalid or unenforceable, and in all other respects this
Agreement shall remain in full force and effect; provided, however, that if any
provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable there shall be added hereto automatically a provision as similar
as possible to such illegal, invalid or unenforceable provision and be legal,
valid and enforceable. Further, should any provision contained in this Agreement
ever be reformed or rewritten by any judicial body of competent jurisdiction,
such provision as so reformed or rewritten shall be binding upon all parties
hereto.
          7.15 Remedies Cumulative. Except as otherwise specifically provided
herein, the remedies of the parties under this Agreement are cumulative and
shall not exclude any other remedies to which any party may be lawfully
entitled.

- 39 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed and delivered as of the day and year first above written.

          PURCHASER:    
 
        TELULAR CORPORATION    
 
       
By:
  /s/ Michael J. Boyle    
 
       
 
  Name: Michael J. Boyle    
 
  Title: President, CEO    
 
        CANADIAN PARENT:    
 
        CSI WIRELESS INC.    
 
       
By:
  /s/ Cameron Olson    
 
       
 
  Name: Cameron Olson    
 
  Title: CFO and VP Finance    
 
        US SELLER:    
 
        CSI WIRELESS LLC    
 
       
By:
  /s/ Colin Maclellan    
 
       
 
  Name: Colin Maclellan    
 
  Title: Sr. Vice President & General Manager    

 



--------------------------------------------------------------------------------



 



     
Schedule Index
   
 
   
Schedule 1.2(a)(i)
  Leased Real Property
Schedule 1.2(b)
  Certain Excluded Assets
Schedule 1.3(a)
  Warranty Obligations
Schedule 2.2(a)
  Liens
Schedule 2.2(b)
  Tangible Personal Property
Schedule 2.3
  Consents and Approvals
Schedule 2.4(a)
  Financial Statements
Schedule 2.4(b)
  Financial Statement Principles
Schedule 2.5
  Material Changes
Schedule 2.8
  Intellectual Property
Schedule 2.9
  Contracts
Schedule 2.10
  Litigation
Schedule 2.11(b)
  Permits
Schedule 2.12(c)
  Severance Payments
Schedule 2.12(e)
  Certain Employees
Schedule 2.14
  Inventory
Schedule 2.15
  Warranties
Schedule 2.16(a)
  Significant Customers
Schedule 2.16(b)
  Significant Vendors
Schedule 4.14(a)
  Business Employees
Schedule 4.14(b)
  Key Employees
Schedule 4.14(c)
  Transition Staff and Transition Services
 
   
Exhibit Index
   
 
   
Exhibit A
  Certain Definitions
Exhibit B
  Form of Non-compete Agreement
Exhibit C
  Form of Lock-up Agreement
Exhibit D
  Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
CERTAIN DEFINITIONS
For purposes of this Agreement (including this Exhibit A):
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the States of New York, California and Illinois are authorized
or required to be closed for the conduct of regular banking business.
“Canadian GAAP” means the generally accepted accounting principles from time to
time approved by the Canadian Institute of Chartered Accountants, applied in a
manner consistent with prior periods.
“Environment” means any and all environmental media, including without
limitation ambient air, surface water, ground water, drinking water supply, land
surface and subsurface, and natural resources.
“Environmental Laws” means any federal, state, national, provincial, regional or
local Laws, Permits, approvals, ordinances, judicial decisions, injunctions,
decrees and directives pertaining or relating to pollution, the Environment or
the protection thereof, public or worker health and safety, or to the
manufacture, generation, presence, handling, storage, use, emission, discharge,
release, transportation, treatment, disposal or remediation of any Hazardous
Substance or the containment, removal or remediation thereof, all as amended and
as in effect as of the date hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any international, supranational, national,
provincial, regional, federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.
“Hazardous Substances” means, whether alone or in combination, (1) any
“hazardous substance,” as defined by the United States Comprehensive
Environmental Response, Compensation, and Liability Act, (2) any “hazardous
waste,” as defined by the United States Resource Conservation and Recovery Act,
or (3) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material, waste or substance or terms of similar import, including without
limitation asbestos, lead-based paint, deleterious substances, buried
contaminants, regulated chemicals, flammable explosives, radioactive materials,
polychlorinated biphenyls, petroleum and petroleum products, and any and all
other sources of pollution or contamination, whether or not such substance is
defined as hazardous under any applicable Law.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.
“Law” means any law, statute, rule, regulation, order, writ, injunction or
decree.
“Nasdaq” means the Nasdaq National Market.
“Material Adverse Effect” means, with respect to a Person or a business, a
material adverse effect on the assets, financial condition, prospects,
operations, results of operations of such Person or business taken as a whole.

- A -1 -



--------------------------------------------------------------------------------



 



“Person” means an individual, group of individuals, corporation, partnership,
limited liability company, trust, or other entity.
“Plan” shall mean any employment, change of control, severance, unemployment,
insurance, disability, death benefit or other similar plan, program, policy,
practice, agreement or other arrangement established, maintained, adopted,
participated in, sponsored, contributed to, provided, promised to provide or
terminated by Sellers or under which Sellers have any current or future
obligation or liability, or under which any current or former employee,
independent contractor, officer, director or partner (or beneficiary thereof) of
Sellers has or may have any current or future right, whether written or
unwritten.
“Purchaser Common Stock” means the Common Stock, $.01 par value per share, of
Purchaser.
“Purchaser Share Price” means the average closing price on Nasdaq of a share of
Purchaser Common Stock over the 25 trading days ending on the Business Day prior
to the date of this Agreement.
“Purchaser Shares” means, collectively, the Initial Purchaser Shares, the India
Additional Purchaser Shares and the TDMA Additional Purchaser Shares.
“Securities Act” means the Securities Act of 1933, as amended.
“Tax” means any federal, state, provincial, local, or foreign income, gross
receipts, license, payroll, escheat, unclaimed property, employment, excise,
severance, stamp, occupation, premium, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including
any joint or several liability for Taxes or any obligation to indemnify or
otherwise assume or succeed to the Tax liability of any other person as a
transferee or successor by contract or otherwise, including by operation of law.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“US GAAP” means accounting principles generally accepted in the United States,
applied in a manner consistent with prior periods.

- A -2 -



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Non-compete Agreement
     THIS NON-COMPETE AGREEMENT (this “Agreement”), is entered into as of ___,
2006, by and among TELULAR CORPORATION, a Delaware corporation (“Purchaser”),
CSI WIRELESS INC., a corporation incorporated under the laws of the Province of
Alberta (“Canadian Seller”), and CSI WIRELESS LLC, a limited liability company
organized under the laws of the State of Delaware (“US Seller” and together with
Canadian Parent, as appropriate, “Sellers”). Capitalized terms not otherwise
defined herein shall have the respective meanings assigned to them in the
Purchase Agreement (as defined below).
WITNESSETH:
          WHEREAS, the parties have entered into that certain Asset Purchase
Agreement, dated as of April 21, 2006 (the “Purchase Agreement”), pursuant to
which assets used and useful in connection with the operation of Sellers’ fixed
wireless telephone division business except the Excluded Assets, defined in the
Purchase Agreement (the “Business”), will be purchased by Purchaser (the
“Acquisition”).
          WHEREAS, Section 4.15 of the Purchase Agreement requires, as a
condition to Purchaser’s obligation to purchase the assets of Sellers at the
Closing, that Sellers enter into this Agreement.
          WHEREAS, the execution and delivery of this Agreement by the parties
is a condition precedent to complete the Acquisition under the Purchase
Agreement and constitutes a material inducement for the parties therefor .
          NOW, THEREFORE, in consideration of the mutual benefits to be derived
from this Agreement and of the representations, warranties, conditions,
agreements and premises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
     1. Non-competition and Non-solicitation. In order to protect the value of
the goodwill and other assets that Purchaser is acquiring pursuant to the
Purchase Agreement, Sellers agree that, during the period beginning on the
Closing Date and ending on the fifth (5th) anniversary of the Closing Date,
except as otherwise provided herein or in the Purchase Agreement with respect to
the CSI Contract and the CTS Contract (each as defined in the Purchase
Agreement), Sellers shall not, directly, indirectly as a holder of at least a
five percent (5%) or greater equity interest (calculated after giving effect to
the exercise of any options or the conversion of any convertible securities
issued or otherwise granted to Sellers directly or indirectly) of another
person, firm, corporation, partnership, joint venture, association or other
entity (governmental or private) (a “Person”), or as manager, agent, consultant,
adviser, lender or guarantor to or for another Person:

B-1



--------------------------------------------------------------------------------



 



     (a) engage in the Business in the United States of America or Canada, and
in each of the states, provinces, and territories thereof;
     (b) call upon any customer or potential customer as of the Closing Date of
the Business for the purpose of soliciting, diverting or enticing away any
Business of such Person from Purchaser, or otherwise disrupting any previously
established relationship existing between such Person and Purchaser in
connection with the Business;
     (c) solicit, induce, influence or attempt to influence any supplier,
lessor, licensor, or any other person who has a business relationship with
Sellers on the Closing Date with respect to the Business, or who on the Closing
Date is engaged in discussions or negotiations to enter into a business
relationship with Sellers in connection with the Business, to refrain from
entering into, discontinue or reduce the extent or scope of such relationship
with Purchaser; or
     (d) solicit, except through general advertisements, for employment or offer
employment to any person who is (i) an employee of or independent contractor to
Sellers or Purchaser in connection with the Business prior to the Closing and
(ii) at the time of such solicitation or offer, is or has been within 90 days
prior to such solicitation or offer, an employee of or independent contractor to
Purchaser.
     2. Adequate Consideration. Sellers acknowledge that the consideration and
benefits they will receive as the result of the Closing under the Purchase
Agreement are adequate consideration for the agreements herein made by such
Sellers, and that such covenants, and the time and other limitations with
respect thereto, are reasonable and properly required for the adequate
protection of Purchaser.
     3. Injunctive Relief. Sellers agree that a breach by such person of its
obligations under this Agreement would result in harm and injury to Purchaser
for which damages would be an inadequate remedy, and that Purchaser shall be
entitled, as a matter of right, without limitation of any other remedy available
to it for a breach or violation of the provisions of this Agreement, to
injunctive relief in any court of competent jurisdiction, it being intended that
all rights and remedies of Purchaser under this Agreement are cumulative and
nonexclusive of such other right or remedy.
     4. Termination. This Agreement shall terminate upon the fifth (5th)
anniversary of the Closing Date.
     5. Amendments and Waivers. No modification, amendment or waiver of any
provision of this Agreement, nor any consent to any departure herefrom, shall be
effective unless it is in writing and signed by the party against whom the
enforcement of such modification, amendment or waiver is sought. Such
modification, amendment, waiver or consent shall be effective only in the
specific instance and for the purpose for which expressly given.
     6. Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by any party hereto without the prior
written consent

B-2



--------------------------------------------------------------------------------



 



of the other parties hereto, provided, however, that Purchaser may assign all or
part of its rights and obligations hereunder to any Person acquiring all or
substantially all of the assets of Purchaser relating to the Business.
     7. Incorporated Provisions. The terms and provisions of Sections 7.5, 7.6,
7.7, 7.9, 7.12, 7.13, 7.14 and 7.15 of the Purchase Agreement are hereby
incorporated by reference herein and shall apply to this Agreement mutatis
mutandis, as if expressly set forth herein.
[The remainder of this page is intentionally left blank]

B-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Non-compete
Agreement to be duly executed and delivered as of the day and year first above
written.

              PURCHASER:    
 
            TELULAR CORPORATION    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            CANADIAN SELLER:    
 
            CSI WIRELESS INC.    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            US SELLER:    
 
            CSI WIRELESS LLC    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Lock-up Agreement
     THIS LOCK-UP AGREEMENT (this “Agreement”), is entered into as of ___, 2006,
by and among TELULAR CORPORATION, a Delaware corporation (“Purchaser”), CSI
WIRELESS INC., a corporation incorporated under the laws of the Province of
Alberta (“Canadian Seller”), and CSI WIRELESS LLC, a limited liability company
organized under the laws of the State of Delaware (“US Seller” and together with
Canadian Parent, as appropriate, “Sellers”). Capitalized terms not otherwise
defined herein shall have the respective meanings assigned to them in the
Purchase Agreement (as defined below).
WITNESSETH:
     WHEREAS, the parties have entered into that certain Asset Purchase
Agreement, dated as of April 21, 2006 (the “Purchase Agreement”), pursuant to
which assets used and useful in connection with the operation of Sellers’ fixed
wireless telephone division business except the Excluded Assets, defined in the
Purchase Agreement, will be purchased by Purchaser (the “Acquisition”).
     WHEREAS, pursuant to the Acquisition, Purchaser will issues shares of
Purchaser Common Stock pursuant to the terms and subject to the conditions set
forth in the Purchase Agreement.
     WHEREAS, Sellers have agreed to enter into this Agreement in exchange for
certain rights with respect to Purchaser’s board of directors (the “Board”).
     WHEREAS, the execution and delivery of this Agreement by the parties is a
condition precedent to complete the Acquisition under the Purchase Agreement and
constitutes a material inducement for the parties therefor.
     NOW, THEREFORE, in consideration of the foregoing recitals and for good and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE I Transfer Restrictions
     Section 1.1 Transfer Restrictions. In addition to and not in substitution
of the transfer restrictions for the Purchaser Common Stock set forth in the
Purchase Agreement and under applicable federal and state securities and “blue
sky” Law, Sellers hereby covenant and agree not to, directly or indirectly,
sell, offer, contract to sell, pledge, transfer the economic risk of ownership,
enter into any Contract for, or make any short sale, pledge, hypothecation or
otherwise transfer, any shares of Purchaser Common Stock acquired under the
Purchase Agreement or any Contracts or securities convertible into or
exchangeable or exercisable for any other rights to purchase or acquire

C-1



--------------------------------------------------------------------------------



 



Purchaser Common Stock acquired under the Purchase Agreement (collectively, the
“Purchaser Securities”), until 180 days after the Closing Date (the “Lock-up
Period”), except (i) with Purchaser’s prior written consent, such consent to be
granted or withheld in Purchaser’s sole and absolute discretion or (ii) pursuant
to a tender or exchange offer made to all of Purchaser’s stockholders that the
Board has recommended its stockholders accept by any person or related group of
persons which would result in the acquisition of beneficial ownership (within
the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
securities possessing more than 50% of the total combined voting power of
Purchaser’s outstanding securities; provided, that if the shares so tendered by
Sellers are not accepted pursuant to such tender or exchange offer, upon their
return to Sellers they shall forthwith be held in accordance with the terms
hereof. Without limiting the generality of the foregoing, Sellers shall not
engage in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a transfer of Purchaser Securities, or the
economic risk of ownership thereof, during the Lock-up Period, even if such
Purchaser Securities would be disposed of by someone other than such holder or
such beneficial owner, including (A) entering into any Contract with respect to
any Purchaser Securities or with respect to any security (other than a
broad-based market basket or index) that included, relates to or derives any
significant part of its value from shares of Purchaser Securities, and (B) any
short sale (whether or not against the box) or any purchase, sale or grant of
any right. Any attempted sale, assignment, pledge, hypothecation or other
transfer not in compliance with this Section 1.1 shall be null and void and of
no force or effect ab initio.
     Section 1.2 Legends.
          (a) Sellers acknowledge and agree that certificates evidencing the
shares of Purchaser Common Stock which are issued or to be issued to Sellers
prior to the expiration of the Lock-up Period may contain an appropriate
restricted legend setting forth these restrictions, including the following
legend:
The shares evidenced by this Certificate may only be sold, assigned, pledged,
hypothecated or otherwise transferred in accordance with the terms of that
certain Lock-up Agreement, by and among the Corporation and the record holder
hereof (or its successors or permitted assigns). A copy of such agreement may be
obtained by any registered holder hereof upon written request to the principal
offices of the Corporation.
          (b) Sellers shall be entitled to have such restrictive legend removed
from any certificates evidencing the shares of Purchaser Common Stock or other
Purchaser Securities subject hereto upon expiration of the Lock-up Period.
     Section 1.3 No Registration of Transfers. Purchaser shall not register the
transfer of any shares of Purchaser Securities, or any Contracts therefor, of
any Seller on its stock record books, records or ledgers, at any time prior to
the expiration of the Lock-up Period. Purchaser may, in it sole discretion,
issue stop-transfer instructions to each transfer agent for the Purchaser
Securities, instructing each such transfer agent not to register any transfer of
any such shares prior to the expiration of the Lock-up Period, except in strict
compliance with the transfer restrictions hereof.

C-2



--------------------------------------------------------------------------------



 



ARTICLE II Board Rights
     Section 2.1 Until the expiry of the Lock-Up Period, Sellers shall be
entitled to notice of and to have one person attend all meetings of the Board
and to have such person receive all written resolutions of the Board, provided
that (i) Sellers’ designee must be reasonably acceptable to the Board,
(ii) Sellers and Sellers’ designee shall be required to enter into an agreement
with appropriate confidentiality and insider trading restrictions, and
(iii) Sellers’ designee shall not be entitled to attend meetings or have access
to information which is subject to attorney-client privilege or in which Sellers
have a conflict of interest with Purchaser. The chairman of any meeting of the
Board, in his sole discretion, may dismiss Sellers’ designee for portions of any
meeting due to the confidential nature of the matters to be discussed thereat.
ARTICLE III Miscellaneous
     Section 3.1 Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto. Each of Purchaser and the Sellers hereby acknowledges,
represents and warrants that (i) it has read and fully understood this Agreement
and the implications and consequences thereof; (ii) it has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of its own choice, or it has made a voluntary and informed decision to decline
to seek such counsel; and (iii) it is fully aware of the legal and binding
effect of this Agreement.
     Section 3.2 Notices. Except as otherwise provided herein, any notice,
instruction or instrument to be delivered hereunder shall be in writing and
shall be effective upon receipt at the address listed in the Purchase Agreement
or at such other address specified in writing by the addressee.
     Section 3.3 Amendment. This Agreement may not be modified, amended, altered
or supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.
     Section 3.4 No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, or any custom or practice of the
parties at variance with the terms hereof shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance. No waiver by any party of any default, misrepresentation
or breach hereunder, whether intentional or not, shall be effective unless in
writing and signed by the party against whom such waiver is sought to be
enforced, and no such waiver shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach hereunder or affect in any way
any rights arising because of any prior or subsequent such occurrence.
     Section 3.5 Assignment. Neither party may assign any or all of its rights
under this Agreement, in whole or in part, to any other Person without obtaining
the prior written consent or approval of any other party hereto. Any purported
assignment not in full compliance with this Section 3.5 shall be null and void
and of no force or effect ab initio. Subject to foregoing, this

C-3



--------------------------------------------------------------------------------



 



Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and express beneficiaries hereof and their respective
successors and permitted assigns.
     Section 3.6 Third-Party Beneficiaries. This Agreement is made solely for
the benefit of the parties to this Agreement and no other Person shall have or
acquire any right or remedy by virtue hereof except as otherwise expressly
provided herein.
     Section 3.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof; provided,
that if any provision of this Agreement, as applied to any party or to any
circumstance, is adjudged by a court, tribunal or other governmental body,
arbitrator or mediator not to be enforceable in accordance with its terms, the
parties agree that such governmental body, arbitrator or mediator making such
determination shall have the power to modify the provision in a manner
consistent with its objectives such that it is enforceable, and to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced.
     Section 3.8 Termination. This Agreement shall terminate upon the earlier
of:

  (a)   the expiration of the Lock-up Period;     (b)   a material breach by
Purchaser of the Purchase Agreement;     (c)   Purchaser’s insolvency,
bankruptcy or assignment for the benefit of its creditors or the appointment of
a receiver over a material part of Purchaser’s assets; and     (d)   the mutual
agreement of the parties.

     Section 3.9 Entire Agreement. This Agreement and, to the extent of the
definitions defined in the Purchase Agreement and used herein, the Purchase
Agreement, constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated by this Agreement. In case of any
conflict between the Purchase Agreement and this Agreement, the terms and
provisions of this Agreement shall prevail.
     Section 3.10 Incorporated Provisions. The terms and provisions of
Sections 7.5, 7.6, 7.7, 7.9, 7.12, 7.13, 7.14 and 7.15 of the Purchase Agreement
are hereby incorporated by reference herein and shall apply to this Agreement
mutatis mutandis, as if expressly set forth herein.
[The remainder of this page is intentionally left blank]

C-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lock-up Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

              PURCHASER:    
 
            TELULAR CORPORATION    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            CANADIAN SELLER:    
 
            CSI WIRELESS INC.    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            US SELLER:    
 
            CSI WIRELESS LLC    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Registration Rights Agreement
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
___, 2006, by and among TELULAR CORPORATION, a Delaware corporation
(“Purchaser”), CSI WIRELESS INC., a corporation incorporated under the laws of
the Province of Alberta (“Canadian Seller”), and CSI WIRELESS LLC, a limited
liability company organized under the laws of the State of Delaware (“US Seller”
and together with Canadian Parent, as appropriate, “Sellers”).
     WHEREAS, the parties have entered into that certain Asset Purchase
Agreement, dated as of April 21, 2006 (the “Purchase Agreement”), pursuant to
which assets used and useful in connection with the operation of Sellers’ fixed
wireless telephone division business will be purchased by Purchaser (the
“Acquisition”).
     WHEREAS, pursuant to the Acquisition, Purchaser will issues shares of
Purchaser Common Stock pursuant to the terms and subject to the conditions set
forth in the Purchase Agreement.
     WHEREAS, Purchaser and Sellers have agreed to enter into this agreement to
provide for the registration under the Securities Act of the Purchaser Common
Shares received by Sellers as consideration in the Acquisition.
     WHEREAS, the execution and delivery of this Agreement by the parties is a
condition precedent to complete the Acquisition under the Purchase Agreement and
constitutes a material inducement for the parties therefor.
     NOW, THEREFORE, in consideration of the foregoing recitals and for good and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. All capitalized terms used but not defined in this
Agreement have the meanings ascribed to them in the Purchase Agreement. In
addition, the following terms, as used herein, shall have the following
meanings:
          “1933 Act” means the Securities Act of 1933, as amended from time to
time.
          “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.

D-1



--------------------------------------------------------------------------------



 



          “Participating Sellers” means, with respect to a Shelf Registration
Statement, the Sellers for whom Registrable Securities have been included in
such Shelf Registration Statement.
          “Prospectus” means the prospectus included in the Shelf Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Shelf Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments and all
material incorporated by reference or deemed to be incorporated by reference in
the Prospectus.
          “Registrable Securities” means (i) the Purchaser Shares, and (ii) any
shares of Purchaser Common Stock issued with respect to the Purchaser Shares as
a result of stock splits, stock dividends, reclassifications, recapitalizations
or similar events; provided, that such Purchaser Shares and such shares of
Purchaser Common Stock shall cease to be Registrable Securities (w) when such
shares have been sold or otherwise transferred by the Sellers pursuant to an
effective registration statement under the 1933 Act, (x) when such shares have
been sold or otherwise transferred by the Sellers in a private transaction in
which the transferor’s rights under this Agreement are not assigned,
(y) following the date that the Registrable Securities are transferred pursuant
to Rule 144 under the 1933 Act (“Rule 144”) or any successor rule or
(z) following the date that the Registrable Securities are transferable pursuant
to Rule 144(k) under the 1933 Act or any successor rule.
     Section 1.2 Construction. Whenever the context requires, the gender of any
word used in this Agreement includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural. Unless the context otherwise
requires, all references to articles, sections and paragraphs refer to articles,
sections and paragraphs of this Agreement, and the terms “hereof,” “herein” and
other like terms refer to this Agreement as a whole.
     Section 1.3 Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.1 Registration Statement.
          (a) Purchaser shall prepare and file with the Securities and Exchange
Commission (the “Commission”) a shelf registration statement (as amended and
supplemented from time to time, the “Shelf Registration Statement”) with respect
to the Registrable Securities in accordance with Rule 415 under the 1933 Act and
will use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective within 180 days of the Closing Date and,
except as provided in Section 3.4(b) hereof, to keep such Shelf Registration
Statement continuously effective and in compliance with the 1933 Act and usable
for resale of the Registrable Securities until the date upon which all
Registrable Securities held by the Sellers on the date of the Closing have been
sold pursuant to the Shelf Registration Statement or have

D-2



--------------------------------------------------------------------------------



 



otherwise ceased to be “Registrable Securities” as defined herein (such period
being called the “Shelf Registration Period”).
          (b) The Shelf Registration Statement shall be on Form S-3 if Purchaser
is eligible to use such form to register the resale of the Registrable
Securities. If Purchaser is not eligible to use Form S-3, the Shelf Registration
Statement shall be on such other appropriate form permitting registration of
such Registrable Securities for resale by Sellers.
          (c) Purchaser’s obligations under Section 2.1(a) hereof shall be
subject to the Registration Postponement Period as provided in Section 3.4(a)
hereof.
     Section 2.2 Holding Period. Sellers acknowledge and agree that the shares
of Purchaser Common Stock received by Sellers in connection with the Purchase
Agreement may not be sold or otherwise transferred until 180 days after the
Closing Date. Sellers further acknowledge and agree that any attempted sale or
transfer of any such shares of Purchaser Common Stock in violation of the
provisions of this Agreement or the share certificates shall be void, and
Purchaser shall not record any such attempted sale or transfer on its books or
treat any purported transferee of such shares of Purchaser Common Stock as the
owner thereof for any purpose.
ARTICLE III
REGISTRATION PROCEDURES
     Section 3.1 Filings; Information.
          (a) In connection with any Shelf Registration Statement filed pursuant
to Section 2.1 hereof and subject to Section 3.4 hereof, Purchaser shall:
               (i) if requested by a Participating Seller, prior to filing the
Shelf Registration Statement, the Prospectus or any amendments or supplements
thereto, furnish to such Participating Seller copies thereof without charge;
               (ii) prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the Prospectus as may be
necessary to keep the Shelf Registration Statement effective during the Shelf
Registration Period;
               (iii) furnish to each Participating Seller, without charge, such
number of conformed copies of the Shelf Registration Statement and of each
amendment and supplement thereto (in each case including all exhibits), such
number of copies of the Prospectus (including each preliminary prospectus), and
such documents incorporated by reference in the Shelf Registration Statement or
the Prospectus as such Participating Seller may reasonably request in order to
facilitate the disposition of the Registrable Securities; and Purchaser hereby
consents (except as otherwise provided in Sections 3.1(b)(ii) or 3.4(b) hereof)
to the use of the Prospectus or any amendment or supplement thereto in
accordance with applicable law by the Participating Sellers, in each case in the
form most recently provided by Purchaser, during the Shelf Registration Period
in connection with the offering and sale of the Registrable Securities covered
by the Prospectus or any amendment or supplement thereto in accordance with
applicable law;

D-3



--------------------------------------------------------------------------------



 



               (iv) use its commercially reasonable efforts to register or
qualify all Registrable Securities covered by the Shelf Registration Statement
under the securities laws of such jurisdictions as the Participating Sellers
shall request, and to keep such registration or qualification in effect for the
Shelf Registration Period; provided, that Purchaser shall not be required to
(A) qualify generally to do business as a foreign corporation in any such
jurisdiction wherein it is not so qualified, (B) consent to general service of
process in any such jurisdiction or (C) subject itself to taxation in any
jurisdiction where it would not otherwise be liable for such taxes;
               (v) promptly notify each Participating Seller in writing during
the Shelf Registration Period (A) of the happening of any event as a result of
which the Prospectus included in the Shelf Registration Statement, as then in
effect, includes as to Purchaser an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and at the written request of the Participating Seller,
prepare and furnish to the Participating Sellers a reasonable number of copies
of a supplement to or an amendment of the Prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
the Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading, (B) of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation or
threatening of any proceedings for that purpose, and (C) of the receipt by
Purchaser of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threat of any proceeding for such purpose;
               (vi) use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of the Shelf Registration
Statement or any post-effective amendment thereto or any order suspending or
preventing the use of any Prospectus or suspending the qualification of any
Registrable Securities for sale in any jurisdiction, in each case as promptly as
practicable; and
               (vii) if reasonably requested by the Participating Sellers, in
writing, use its commercially reasonable efforts to list prior to the effective
date of the Shelf Registration Statement all Registrable Securities covered by
the Shelf Registration Statement, to the extent they are not already so listed,
on the Nasdaq, or if Purchaser Common Stock is not traded on the Nasdaq, the
principal exchange on which Purchaser Common Stock is traded.
          (b) In connection with the Shelf Registration Statement filed pursuant
to Section 2.1 hereof, each Participating Seller shall:
               (i) upon receipt of any notice from Purchaser in accordance with
Section 3.1(a)(v)(A), (B) or (C) hereof (with respect to (C), only with respect
to the jurisdiction suspending qualification), immediately discontinue the offer
and sale of Registrable Securities pursuant to the Prospectus until receipt by
the Participating Sellers of copies of an amended or supplemented Prospectus or
until Purchaser notifies the Participating Sellers in writing that the

D-4



--------------------------------------------------------------------------------



 



applicable suspension has been removed; and, if so directed by Purchaser, the
Participating Sellers will deliver to Purchaser all copies, other than permanent
file copies then in the Participating Sellers’ possession, of the most recent
Prospectus at the time of receipt of such notice;
               (ii) cooperate with Purchaser in connection with the preparation
and filing of any Shelf Registration Statement and, upon written request from
Purchaser, each Participating Seller shall promptly furnish in writing to
Purchaser such information regarding such Participating Seller, the distribution
of the Registrable Securities and other matters as may be required by applicable
law, rule or regulation for inclusion in the Shelf Registration Statement (or
any amendment or supplement thereto), it being agreed that the provision of such
information by such Participating Seller to Purchaser shall be a condition
precedent to Purchaser’s obligations under Sections 2.1 and 3.1 hereof with
respect to the Registrable Securities held by such Participating Seller.
               (iii) during the Shelf Registration Period, not (A) effect any
stabilization transactions or engage in any stabilization activity in connection
with Purchaser Common Stock or other equity securities of Purchaser in
contravention of Regulation M under the 1934 Act, or (B) permit any “Affiliated
Purchaser” (as that term is defined in Regulation M under the 1934 Act) to bid
for or purchase for any account in which such Participating Seller has a
beneficial interest, or attempt to induce any other Person to purchase, any
shares of Purchaser Common Stock or other equity securities of Purchaser in
contravention of Regulation M under the 1934 Act; and
               (iv) (A) offer to sell, sell or otherwise distribute the
Registrable Securities in reliance upon the Shelf Registration Statement only
after the Shelf Registration Statement is declared effective under the 1933 Act,
(B) distribute the Registrable Securities only in accordance with the manner of
distribution contemplated by the Prospectus (if such sale or distribution is
made in reliance upon the Shelf Registration Statement), and (C) promptly report
to Purchaser in writing distributions of Registrable Securities made by such
Participating Seller pursuant to the Prospectus.
          (c) Except as otherwise expressly provided herein, Purchaser shall not
be required to take any action or enter into any agreement with any
Participating Seller or any third party for or on behalf of any Participating
Seller in connection with the disposition of Registrable Securities (including,
without limitation, underwriting agreements).
     Section 3.2 Registration Expenses. In connection with the Shelf
Registration Statement, Purchaser shall pay the following expenses incurred in
connection with such registration: (i) registration and filing fees and expenses
associated with filings required by the Commission and the Nasdaq,
(ii) reasonable fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel for Purchaser in
connection with blue sky qualifications of the Registrable Securities),
(iii) printing, messenger and delivery expenses, (iv) fees and expenses incurred
in connection with the listing of the Registrable Securities in accordance with
Section 3.1(a)(vii), (v) reasonable fees and expenses of counsel and independent
certified public accountants for Purchaser and (vi) the reasonable fees

D-5



--------------------------------------------------------------------------------



 



and expenses of any additional experts retained by Purchaser in connection with
such registration.
     Section 3.3 Termination. This Agreement shall terminate and be of no
further force or effect upon the expiration of the Shelf Registration Period;
provided, however, that the provisions of Article IV hereof shall survive the
termination of this Agreement for one year, after which such provisions shall
terminate and be of no further force and effect.
     Section 3.4 Information Blackout.
          (a) In the event that, prior to the filing or effectiveness of the
Shelf Registration Statement, (i) Purchaser, after consultation with counsel,
determines reasonably and in good faith that the sale of Registrable Securities
pursuant to the Shelf Registration Statement would require disclosure of
non-public material information that Purchaser is not prepared to disclose and
(ii) Purchaser gives the Sellers written notice of such determination, Purchaser
shall, notwithstanding the provisions of Section 2.1 hereof, be entitled to
postpone the filing of the Shelf Registration Statement otherwise required to be
prepared and filed by it pursuant to Section 2.1(a) hereof or delay its efforts
to cause such Shelf Registration Statement to be declared effective by the
Commission (the number of days of any such postponement is hereinafter called a
“Registration Postponement Period”). No individual Registration Postponement
Period shall last more than ninety (90) days and all Registration Postponement
Periods shall, in the aggregate, constitute less than one hundred eighty
(180) days.
          (b) At any time when the Shelf Registration Statement is effective,
upon written notice from Purchaser to the Sellers that Purchaser, after
consultation with counsel, has determined reasonably and in good faith that the
sale of Registrable Securities pursuant to the registration statement would
require disclosure of non-public material information that Purchaser is not
prepared to disclose, Sellers shall suspend sales of the Registrable Securities
pursuant to the Shelf Registration Statement until the earlier of (i) sixty
(60) days after Purchaser notifies Sellers of such good faith determination, or
(ii) such time as Purchaser notifies Sellers that such material information has
been disclosed to the public or has ceased to be material or that sales pursuant
to the Shelf Registration Statement may otherwise be resumed (the number of days
from such suspension of sales by Sellers until the day when such sales may be
resumed hereunder is hereinafter called a “Sales Blackout Period”).
          (c) No Registration Postponement Period or Sales Blackout Period shall
preclude any sales of Registrable Securities that Sellers may effect in
compliance with Rule 144; provided, that Sellers otherwise conform with the
requirements under the 1933 Act and the 1934 Act.
          (d) Sellers agree that, upon receipt of any notice from Purchaser
pursuant to this Section 3.4, Sellers will (i) keep confidential such notice,
its content and any information provided by Purchaser in connection therewith,
and (ii) if so directed by Purchaser, deliver to Purchaser all copies then in
Sellers’ possession, other than permanent file copies, of the Prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.

D-6



--------------------------------------------------------------------------------



 



ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION
     Section 4.1 Indemnification By Purchaser. Purchaser agrees to indemnify and
hold harmless each Seller and each Person, if any, who controls such Seller
within the meaning of either Section 15 of the 1933 Act or Section 20 of the
1934 Act (each, a “Seller Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint or several (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim, except as otherwise
provided in Section 4.3 hereof), insofar as such losses, claims, damages or
liabilities are caused by (i) any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement or the
Prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (ii) any violation
by Purchaser of the 1933 Act, the 1934 Act, any state securities law or any rule
or regulation promulgated under the 1933 Act, the 1934 Act or any state
securities law in connection with the offering covered by the Shelf Registration
Statement; provided, however, that Purchaser shall not be liable insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission (a) made in reliance upon
and in conformity with written information furnished to Purchaser by any Seller
Indemnified Party for use in the Shelf Registration Statement or the Prospectus
(or any amendment or supplement thereto) or the plan of distribution furnished
in writing to Purchaser by or on behalf of such Seller Indemnified Party
expressly for use therein, or (b) that was corrected in an amendment or
supplement to the Shelf Registration Statement or the Prospectus and Purchaser
had furnished copies thereof to the Sellers prior to the relevant date of sale
by the Seller to the Person asserting such loss, claim, damage or liability.
     Section 4.2 Indemnification By Sellers. Each Seller agrees to indemnify and
hold harmless Purchaser and each Person, if any, who controls Purchaser within
the meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act,
and any other holder of Registrable Securities selling securities under such
Shelf Registration Statement from and against any and all losses, claims,
damages and liabilities, joint or several (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim, except as otherwise provided in
Section 4.3 hereof), insofar as such losses, claims, damages or liabilities are
caused by (i) any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or the Prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only with reference to information
furnished in writing by or on behalf of such Seller expressly for use in the
Shelf Registration Statement or the Prospectus or any amendments or supplements
thereto, or (ii) any violation by such Seller of the 1933 Act, the 1934 Act, any
state securities law or any rule or regulation promulgated under the 1933 Act,
the 1934 Act or any state securities law in connection with the offering covered
by the Shelf Registration Statement.

D-7



--------------------------------------------------------------------------------



 



     Section 4.3 Conduct of Indemnification Proceedings. Each party indemnified
under Sections 4.1 or 4.2 above shall, promptly after receipt of notice of a
claim or action against such indemnified party in respect of which indemnity may
be sought hereunder, notify the indemnifying party in writing of the claim or
action; provided, that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party on
account of the indemnity agreement contained in Sections 4.1 or 4.2 above except
to the extent that the indemnifying party was actually prejudiced by such
failure. If any such claim or action shall be brought against an indemnified
party, and it shall have notified the indemnifying party thereof, unless in the
indemnifying party’s reasonable judgment a conflict of interest between such
indemnified party and indemnifying party may exist in respect of such claim, the
indemnifying party shall be entitled to participate therein, and, to the extent
that it wishes to assume the defense thereof. After notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
claim or action, the indemnifying party shall not be liable to the indemnified
party for any legal or other expenses subsequently incurred by the indemnified
party in connection with the defense thereof; provided, however, that the
indemnifying party shall pay such expense, to the extent reasonable, if
representation of such indemnified party by counsel retained by the indemnifying
party would be reasonably likely to result in a conflict of interest between the
indemnified party and the indemnifying party. Any indemnifying party against
whom indemnity may be sought under Sections 4.1 or 4.2 shall not be liable to
indemnify an indemnified party if such indemnified party settles such claim or
action without the written consent of the indemnifying party. No indemnifying
party shall consent to the entry of any judgment or enter into any settlement
without the consent of the indemnified party which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party a release from all liabilities in respect of such claim or
litigation and no indemnifying party may agree to any settlement of any such
claim or action, other than solely for monetary damages for which the
indemnifying party shall be responsible hereunder, the result of which shall be
applied to or against the indemnified party, without the prior written consent
of the indemnified party, which consent shall not be unreasonably withheld,
delayed or conditioned. In any action hereunder as to which the indemnifying
party has assumed the defense thereof, the indemnified party shall continue to
be entitled to participate in, but not control, the defense thereof, with
counsel of its own choice, but, except as otherwise provided in the third
sentence of this Section 4.3, the indemnifying party shall not be obligated
hereunder to reimburse the indemnified party for the costs thereof.
     Section 4.4 Limitation on Indemnity. The indemnity provided for hereunder
shall not inure to the benefit of any indemnified party to the extent that the
claim is based on such indemnified party’s failure to comply with the applicable
prospectus delivery requirements of the 1933 Act as then applicable to the
Person asserting the loss, claim, damage or liability for which indemnity is
sought.
     Section 4.5 Contribution. If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
indemnified party in respect of any losses, claims, damages or liabilities
referred to herein, then in lieu of such indemnification the indemnifying party
shall, to the extent permitted by applicable law, contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
such indemnity in such proportion as is appropriate to reflect the relative
fault of the indemnifying

D-8



--------------------------------------------------------------------------------



 



party, on the one hand, and the indemnified party, on the other hand, in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party on one hand or by or on behalf of the
indemnified party on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
     Purchaser and Sellers agree that it would not be just and equitable if
contribution pursuant to this Section 4.5 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any Person who was not guilty of
such fraudulent misrepresentation. Neither Purchaser nor Sellers shall be liable
for contribution with respect to any action, suit, proceeding or claim settled
without its prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Rule 144. Purchaser covenants that it will timely file any
reports required to be filed by it under the 1934 Act and that it will take such
further action as Sellers may reasonably request to the extent required from
time to time to enable Sellers to sell Registrable Securities without
registration under the 1933 Act within the limitations of the exemptions
provided by Rule 144, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission. Except as set
forth in Section 2.2, nothing contained in this Agreement shall preclude any
sales of Registrable Securities that Sellers may effect in compliance with Rule
144.
     Section 5.2 Expenses. Except to the extent otherwise expressly provided in
Section 3.2 hereof, each party shall pay its own expenses incident to the
transactions contemplated hereby.
     Section 5.3 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT MIGHT OTHERWISE REFER
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE SUBSTANTIVE LAW OF
ANOTHER JURISDICTION.
     Section 5.4 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY

D-9



--------------------------------------------------------------------------------



 



ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 5.5 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT OF THE STATE
OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL
BE BROUGHT ONLY IN SUCH COURT (AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS OR ANY OTHER OBJECTION TO VENUE THEREIN); PROVIDED, HOWEVER, THAT
SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 5.5 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF NEW YORK OTHER THAN FOR SUCH
PURPOSE. Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
Section 5.6. Such service of process shall have the same effect as if the party
being served were a resident in the State of New York and had been lawfully
served with such process in such jurisdiction. The parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any party to service process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts.
     Section 5.6 Notices. Except as otherwise provided herein, any notice,
instruction or instrument to be delivered hereunder shall be in writing and
shall be effective upon receipt at the addresses set forth in Section 7.6 of the
Purchase Agreement or at such other address specified in writing by the
addressee.
     Section 5.7 Cumulative Remedies; Failure to Pursue Remedies. Except as
otherwise provided in Section 2.1(c) hereof, the rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive its right to use any or all other remedies.
Said rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance or otherwise. Except where a time period is
specified, no delay on the part of any party in the exercise of any right,
power, privilege or remedy hereunder shall operate as a waiver thereof, nor
shall any exercise or partial exercise of any such right, power, privilege or
remedy preclude any further exercise thereof or the exercise of any other right,
power, privilege or remedy.
     Section 5.8 Amendments and Waivers. Except as otherwise expressly provided
herein, no provision of this Agreement may be amended or modified except upon
the written consent of Purchaser and Sellers. Any provision of this Agreement
may be waived by Purchaser and any Seller to be bound by such waiver. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and

D-10



--------------------------------------------------------------------------------



 



shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
     Section 5.9 Assignment; Binding Effect. This Agreement may not be assigned,
in whole or in part, by any party hereto without the prior written consent of
Purchaser and Sellers, and any attempt to do so will be void, except that
Purchaser may assign any or all of its rights, interests and obligations under
this Agreement to any Affiliate provided that any Affiliate agrees in writing to
be bound by all of the terms, conditions and provisions contained in this
Agreement. The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors and permitted assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereof or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
     Section 5.10 Severability. If any term or provision of this Agreement, or
the application thereof to any Person or circumstance, shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or application to
other Persons or circumstances, shall not be affected thereby, and each term and
provision of this Agreement is hereby declared to be separate and distinct and
shall be enforced to the fullest extent permitted by law. If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable. If any provision of this
Agreement is declared invalid or unenforceable for any reason other than
overbreadth, the offending provision will be modified so as to maintain the
essential benefits of the bargain among the parties to the maximum extent
possible, consistent with applicable law and public policy.
     Section 5.11 Counterparts; Signatures. This Agreement may be executed in
any number of counterparts with the same effect as if all parties hereto had
signed the same document, and all counterparts shall be construed together and
shall constitute one instrument. A facsimile or photocopied signature shall be
deemed to be the functional equivalent of an original for all purposes.
     Section 5.12 Entire Agreement. This Agreement together with the Purchase
Agreement constitute the full and entire understanding and agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings pertaining thereto, whether oral or written.
[The remainder of this page is intentionally left blank]

D-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

              PURCHASER:    
 
            TELULAR CORPORATION    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
   
 
   
 
            CANADIAN SELLER:    
 
            CSI WIRELESS INC.    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
   
 
   
 
            US SELLER:    
 
            CSI WIRELESS LLC    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
   
 
   

D-12



--------------------------------------------------------------------------------



 



Schedule 1.2(a)(i)
Leased Real Property

      Lease   Real Property Address  
Lease Between WB Murphy Ranch, L.L.C.
  Suite 110, Building 3
and CSI Wireless LLC dated April 2003
  1001 Murphy Ranch Road
(Expires August 2006)
  Milpitas, California

 



--------------------------------------------------------------------------------



 



Schedule 1.2(b)
Certain Excluded Assets

              Excluded Assets           Description
1. Calgary Office Equipment and Furniture
      •   Office furniture, office equipment, computer equipment, leasehold
improvements used by Transition Staff located in the Calgary facilities.
 
           
2. CSI Contract
      •   The License Agreement referred to in Subsection 1.2(b)(viii). 
 
           
3. CTS Contract
      •   Purchase orders from CTS Development Services Inc.
 
           
4. Telematics Assets
      •   All tangible and intangible assets utilized in the Telematics business
carried on by the Sellers.
 
           
 
      •   For clarity, all tangible personal property located in the Milpitas
facilities relate to the Business and are not related to the Telematics
business.
 
           
5. “CSI Wireless” name, logo and trademark, except as licensed to Purchaser
under Section 1.2(a)(viii) of the Agreement.
           
 
           
6. “Wireless Link” name, logo and trademark
           
 
           
7. “CSI-Wireless” website, domain, URL
           

 



--------------------------------------------------------------------------------



 



Schedule 1.3(a)
Warranty Obligations
The warranty obligations to customers of the Seller at Closing, in accordance
with Subsection 1.3(a)(ii) are agreed to be $40,000.00.

 